

STANDARD OFFICE LEASE


BY AND BETWEEN


CH REALTY III/HAYDEN FERRY I, L.L.C.,
a Delaware limited liability company


AS LANDLORD,


AND


ECOTALITY, INC.,
a Nevada corporation


AS TENANT


SUITE 710


HAYDEN FERRY LAKESIDE
80 E. Rio Salado Parkway
Tempe, Arizona 85281

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Section Title
Page
     
1.
BASIC PROVISIONS
1
     
2.
TERM/PREMISES
2
     
3.
RENTAL
2
     
4.
SECURITY DEPOSIT
7
     
5.
HOLDING OVER
7
     
6.
OTHER TAXES
7
     
7.
USE
8
     
8.
CONDITION OF PREMISES
8
     
9.
REPAIRS AND ALTERATIONS
8
     
10.
LIENS
9
     
11.
PROJECT SERVICES
10
     
12.
RIGHTS OF LANDLORD
11
     
13.
INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY
12
     
14.
INSURANCE
12
     
15.
ASSIGNMENT AND SUBLETTING
14
     
16.
DAMAGE OR DESTRUCTION
16
     
17.
SUBORDINATION
16
     
18.
EMINENT DOMAIN
17
     
19.
DEFAULT
17
     
20.
REMEDIES
18
     
21.
TRANSFER OF LANDLORD'S INTEREST
19
     
22.
BROKER
19
     
23.
PARKING
19
     
24.
WAIVER
20
     
25.
ESTOPPEL CERTIFICATE
20
     
26.
LIABILITY OF LANDLORD
20
     
27.
INABILITY TO PERFORM
20
     
28.
HAZARDOUS WASTE
21
     
29.
SURRENDER OF PREMISES; REMOVAL OF PROPERTY
22
     
30.
MISCELLANEOUS
22
     
31.
EXPANSION RIGHTS
26
     
32.
OPTION TO EXTEND
27
     
EXHIBIT A - PREMISES
A-1
   
EXHIBIT B - RULES AND REGULATIONS
B-1
   


 
i

--------------------------------------------------------------------------------

 


EXHIBIT C - NOTICE OF TERM DATES AND TENANT'S PROPORTIONATE SHARE
C-1
   
EXHIBIT D - TENANT WORKLETTER
D-1


 
ii

--------------------------------------------------------------------------------

 

STANDARD OFFICE LEASE
 
This Standard Office Lease ("Lease") is made and entered into as of this 4th day
of January, 2010, by and between CH REALTY III/HAYDEN FERRY I, L.L.C., a
Delaware limited liability company ("Landlord"), and ECOTALITY, INC., a Nevada
corporation ("Tenant").
 
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
premises described as Suite No. 710, as designated on the plan attached hereto
and incorporated herein as Exhibit “A” ("Premises"), of the project ("Project")
now known as Hayden Ferry Lakeside whose address is 80 E. Rio Salado Parkway,
Tempe, Arizona 85281 for the Term and upon the terms and conditions hereinafter
set forth, and Landlord and Tenant hereby agree as follows:
 
1.
BASIC PROVISIONS

 
A.          Term: Sixty-eight (68) months
 
B.           Commencement Date: The earlier of (i) the date Tenant first
commences to conduct business in the Premises, or (ii) the date of Substantial
Completion of Improvements in the Premises.  The Commencement Date is currently
estimated to be on or about March 1, 2010.
 
C.           Expiration Date:  The date immediately preceding the sixty-ninth
(69th) month anniversary of the Commencement Date; provided, however, that if
the Commencement Date is a date other than the first (1st) day of a month, the
Expiration Date shall be the last day of the month which is sixty-eight (68)
months after the month in which the Commencement Date falls, unless extended or
earlier terminated pursuant to this Lease.
 
D.           Square Footage:  4,441 rentable square feet
 
E.           Basic Rental:



         
Annual
     
Monthly
   
Basic Rental Per
 
Lease Period
 
Basic Rental
   
Rentable Square Foot
 
*Month 1 - Month 8
    N/A       N/A  
Month 9 - Month 20
  $ 10,177.29     $ 27.50  
Month 21 - Month 32
  $ 10,362.33     $ 28.00  
Month 33 - Month 44
  $ 10,547.38     $ 28.50  
Month 45 - Month 56
  $ 10,732.42     $ 29.00  
Month 57 - Month 68
  $ 10,917.46     $ 29.50  



* Tenant's Monthly Basic Rental obligation shall be abated with regard to the
period from Month 1 through Month 8.
 
F.           Base Year:  2010
 
G.           Tenant's Proportionate Share:  2.00%
 
H.           Security Deposit:  A security deposit of $10,917.46 shall be due
and payable by Tenant to Landlord upon Tenant's execution of this Lease.
 
I.            Permitted Use:  General office use consistent with the character
of the Project as a first-class office project.
 
J.           Brokers:  Jerry Roberts of CB Richard Ellis, on behalf of Landlord,
and Tom Adelson of CB Richard Ellis, on behalf of Tenant.
 
K.           Parking Passes:  Tenant shall rent five (5) unreserved parking
passes for each 1,000 rentable square feet contained in the Premises, which
equals twenty-two (22) unreserved passes, upon the terms and conditions and at
the rate provided in Section 23 hereof.
 
L.           Initial Installment of Basic Rental:  The first full month's Basic
Rental of $10,177.29, which is applicable to Month 9 of the initial Lease Term,
shall be due and payable by Tenant to Landlord upon Tenant's execution of this
Lease.
 
M.          Improvements to the Premises: Promptly after full execution and
delivery of this Lease by Landlord and Tenant, Landlord shall, at Landlord's
expense, cause certain work to be performed in the Premises pursuant to the
Tenant Work Letter attached hereto as Exhibit "D", using Project-standard
quantities and materials (the "Improvements"). Except as specifically set forth
in this Lease, Tenant hereby agrees to accept the Premises in its “as-is”
condition and Tenant hereby acknowledges that Landlord shall not be obligated to
provide or pay for any improvement work or services related to the improvement
of the Premises.  Tenant also acknowledges that Landlord has made no
representation or warranty regarding the condition of the Premises.

 
1

--------------------------------------------------------------------------------

 
 
2.
TERM/PREMISES

 
The Term of this Lease shall commence on the Commencement Date as set forth in
Section 1B of the Basic Lease Provisions and shall end on the Expiration Date
set forth in Section 1C of the Basic Lease Provisions.  For purposes of this
Lease, the term "Lease Year" shall mean each consecutive twelve (12) month
period during the Term, with the first (1st) Lease Year commencing on the
Commencement Date; however, (a) if the Commencement Date falls on a day other
than the first (1st) day of a calendar month, the first (1st) Lease Year shall
end on the last day of the eleventh (11th) month after the Commencement Date and
the second (2nd) and each succeeding Lease Year shall commence on the first
(1st) day of the next calendar month, and (b) the last Lease Year shall end on
the Expiration Date.  If Landlord does not deliver possession of the Premises to
Tenant on or before the estimated Commencement Date (as set forth in Section 1B,
above), Landlord shall not be subject to any liability for its failure to do so,
and such failure shall not affect the validity of this Lease nor the obligations
of Tenant hereunder; provided however, in the event Landlord does not deliver
possession of the Premises to Tenant by May 1, 2010 (subject to a day for day
extension equal to the amount of any time lost to Tenant Delays or Force Majeure
events), Tenant shall have the right to terminate this Lease upon written notice
to Landlord ("Termination Notice"). Within ten (10) days of Landlord’s receipt
of such Termination Notice, Landlord shall refund all amounts paid by Tenant to
Landlord hereunder.  Landlord and Tenant hereby stipulate that the Premises
contains the number of square feet specified in Section 1D of the Basic Lease
Provisions, except that the rentable and usable square feet of the Premises and
the Project are subject to verification from time to time by Landlord's
architect/space planner.  In the event that Landlord's architect/space planner
determines that the amounts thereof shall be different from those set forth in
this Lease, all amounts, percentages and figures appearing or referred to in
this Lease based upon such incorrect amount (including, without limitation, the
amount of the Basic Rental and Tenant's Proportionate Share) shall be modified
in accordance with such determination.  If such determination is made, it will
be confirmed in writing by Landlord to Tenant. Landlord may deliver to Tenant a
Commencement Letter in a form substantially similar to that attached hereto as
Exhibit “C”, which Tenant shall execute and return to Landlord within five (5)
days of receipt thereof.  Failure of Tenant to timely execute and deliver the
Commencement Letter shall constitute acknowledgment by Tenant that the
statements included in such notice are true and correct, without exception.
 
3.
RENTAL

 
A.        Basic Rental.  Tenant agrees to pay to Landlord during the Term
hereof, at Landlord's office or to such other person or at such other place as
directed from time to time by written notice to Tenant from Landlord, the
monthly and annual sums as set forth in Section 1E of the Basic Lease
Provisions, payable in advance on the first (1st) day of each calendar month,
without demand, setoff or deduction, and in the event this Lease commences or
the date of expiration of this Lease occurs other than on the first (1st) day or
last day of a calendar month, the rent for such month shall be
prorated.  Notwithstanding the foregoing, the first full month's Basic Rental
and applicable Rental Tax shall be paid to Landlord in accordance with Section
1L of the Basic Lease Provisions and, if the Commencement Date is not the first
day of a month, Basic Rental and Rental Tax for the partial month commencing as
of the Commencement Date shall be prorated based upon the actual number of days
in such month and shall be due and payable upon the Commencement Date.
 
B.         Increase in Direct Costs.  The term "Base Year" means the calendar
year set forth in Section 1F of the Basic Lease Provisions.  If, in any calendar
year during the Term of this Lease, the "Direct Costs" (as hereinafter defined)
paid or incurred by Landlord shall be higher than the Direct Costs for the Base
Year, Tenant shall pay an additional sum for each such subsequent calendar year
equal to the product of the amount set forth in Section 1G of the Basic Lease
Provisions multiplied by such increased amount of "Direct Costs."  In the event
either the Premises and/or the Project is expanded or reduced, then Tenant's
Proportionate Share shall be appropriately adjusted, and as to the calendar year
in which such change occurs, Tenant's Proportionate Share for such calendar year
shall be determined on the basis of the number of days during that particular
calendar year that such Tenant's Proportionate Share was in effect.  In the
event this Lease shall terminate on any date other than the last day of a
calendar year, the additional sum payable hereunder by Tenant during the
calendar year in which this Lease terminates shall be prorated on the basis of
the relationship which the number of days which have elapsed from the
commencement of said calendar year to and including said date on which this
Lease terminates bears to three hundred sixty five (365).  Any and all amounts
due and payable by Tenant pursuant to this Lease (other than Basic Rental) shall
be deemed "Additional Rent" and Landlord shall be entitled to exercise the same
rights and remedies upon default in these payments as Landlord is entitled to
exercise with respect to defaults in monthly Basic Rental payments.  Basic
Rental and Additional Rent may be collectively referred to herein as "Rent".  At
the same time as any payment of Rent is to be made by Tenant hereunder, Tenant
shall also pay (directly to Landlord unless otherwise instructed by Landlord)
any and all rental taxes, gross receipts taxes, transaction privilege taxes,
sales taxes, and/or similar taxes levied currently or in the future on the Rent
amount then due or otherwise assessed in connection with the rental activity
then occurring (collectively, "Rental Tax").  Notwithstanding anything to the
contrary contained herein, the aggregate Controllable Operating Costs, as that
term is defined below, shall not increase more than five percent (5%) in any
calendar year over the maximum amount of Controllable Operating Costs chargeable
for the immediately preceding calendar year, with no limit on the Controllable
Operating Costs during the Base Year (i.e., the actual Controllable Operating
Costs for the Base Year shall be the maximum amount for the Base Year for
purposes of this provision).  "Controllable Operating Costs" shall mean wages,
salaries and other compensation and benefits paid to Landlord's non-union
employees engaged in the operation, management, maintenance or security of the
Project, any management fee paid to any affiliate of Landlord and any rental
paid for any management office of the Project.

 
2

--------------------------------------------------------------------------------

 
 
C.        Definitions.  As used herein the term "Direct Costs" shall mean the
sum of the following:
 
 
(i)
"Tax Costs", which shall mean any and all real estate taxes and other similar
charges on real property or improvements, assessments, water and sewer charges,
and all other charges assessed, reassessed or levied upon the Project and
appurtenances thereto and the parking or other facilities thereof, or the real
property thereunder (collectively the "Real Property") or attributable thereto
or on the rents, issues, profits or income received or derived therefrom which
are assessed, reassessed or levied by the United States, the State of Arizona,
any applicable county within the State of Arizona, any applicable city, town or
other local government authority within the State of Arizona, and/or any other
agency or political subdivision of the State of Arizona, and shall include
Landlord's reasonable legal fees, costs and disbursements incurred in connection
with proceedings for reduction of Tax Costs or any part thereof (and to the
extent a reduction of Tax Costs or any part thereof is obtained, the benefit of
said reduction shall be passed on in all applicable calendar years during the
Term); provided, however, if at any time after the date of this Lease the
methods of taxation now prevailing shall be altered so that in lieu of or as a
supplement to or a substitute for the whole or any part of any Tax Costs, there
shall be assessed, reassessed or levied (a) a tax, assessment, reassessment,
levy, imposition or charge wholly or partially as a net income, capital or
franchise levy or otherwise on the rents, issues, profits or income derived
therefrom, or (b) a tax, assessment, reassessment, levy (including but not
limited to any municipal, state or federal levy), imposition or charge measured
by or based in whole or in part upon the Real Property and imposed upon
Landlord, then except to the extent such items are payable by Tenant under
Section 6 below, such taxes, assessments, reassessments or levies or the part
thereof so measured or based, shall be deemed to be included in the term "Direct
Costs."  In no event shall Tax Costs included in Direct Costs for any year
subsequent to the Base Year be less than the amount of Tax Costs included in
Direct Costs for the Base Year.  In addition, when calculating Tax Costs for the
Base Year, special assessments shall only be deemed included in Tax Costs for
the Base Year to the extent that such special assessments are included in Tax
Costs for the applicable subsequent calendar year during the Term.


 
3

--------------------------------------------------------------------------------

 
 
 
(ii)
"Operating Costs", which shall mean all costs and expenses incurred by Landlord
in connection with the maintenance, operation, replacement, ownership and repair
of the Project, the equipment, the intrabuilding cabling and wiring, adjacent
walks, malls and landscaped and common areas and the parking structure, areas
and facilities of the Project.  Operating Costs shall include but not be limited
to, salaries, wages, medical, surgical and general welfare benefits and pension
payments, payroll taxes, fringe benefits, employment taxes, workers'
compensation, uniforms and dry cleaning thereof for all persons who perform
duties connected with the operation, maintenance and repair of the Project, its
equipment, the intrabuilding cabling and wiring and the adjacent walks and
landscaped areas, including janitorial, gardening, security, parking, operating
engineer, elevator, painting, plumbing, electrical, carpentry, heating,
ventilation, air conditioning and window washing; hired services; a reasonable
allowance for depreciation of the cost of acquiring or the rental expense of
personal property used in the maintenance, operation and repair of the Project;
accountant's fees incurred in the preparation of rent adjustment statements;
legal fees; real estate tax consulting fees; personal property taxes on property
used in the maintenance and operation of the Project; fees, costs, expenses or
dues payable pursuant to the terms of any covenants, conditions or restrictions
or owners' association pertaining to the Project; capital expenditures incurred
to effect economies of operation of, or stability of services to, the Project
and capital expenditures required by government regulations, laws, or ordinances
including, but not limited to the Americans with Disabilities Act; provided,
however, that any such permitted capital expenditure shall be amortized (with
interest at ten percent (10%) per annum) over its useful life; costs incurred
(capital or otherwise) on a regular recurring basis every three (3) or more
years for certain maintenance projects (e.g., parking lot slurry coat or
replacement of lobby and elevator cab carpeting); costs incurred (capital or
otherwise) in order for the Project, or any portion thereof, to apply for,
obtain or maintain a certification pursuant to the United States Green Building
Council's Leadership in Energy and Environmental Design ("LEED") rating system,
or other applicable certification agency, in connection with Landlord's
sustainability practices for the Project and all costs of maintaining, managing,
reporting and commissioning the Project or any part thereof that was designed
and/or built to be sustainable and conform with the LEED rating system (or other
applicable certification standard); the cost of all charges for electricity,
gas, water and other utilities furnished to the Project (including, without
limitation, the costs incurred in connection with Landlord's supplying of
"green" or other renewable energy), and any taxes thereon; the cost of all
charges for fire and extended coverage, liability and all other insurance in
connection with the Project carried by Landlord; the cost of all building and
cleaning supplies and materials; the cost of all charges for cleaning,
maintenance and service contracts and other services with independent
contractors and administration fees; a property management fee (which fee may be
imputed if Landlord has internalized management or otherwise acts as its own
property manager) and license, permit and inspection fees relating to the
Project.  In the event, during any calendar year, the Project is less than
ninety-five percent (95%) occupied at all times, Operating Costs shall be
adjusted to reflect the Operating Costs of the Project as though ninety-five
percent (95%) were occupied at all times, and the increase or decrease in the
sums owed hereunder shall be based upon such Operating Costs as so adjusted.  In
no event shall costs for any item of utilities included in Direct Costs for any
year subsequent to the Base Year be less than the amount included in Direct
Costs for the Base Year for such utility item.  Notwithstanding anything to the
contrary set forth in this Section 3, when calculating Operating Costs for the
Base Year, unless Operating Costs for the applicable subsequent calendar year
include the applicable following items, Operating Costs shall exclude (a)
increases due to extraordinary circumstances including, but not limited to,
labor-related boycotts and strikes, utility rate hikes, utility conservation
surcharges, or other surcharges, insurance premiums resulting from terrorism
coverage, catastrophic events and/or the management of environmental risks, and
(b) amortization of any capital items including, but not limited to, capital
improvements, capital repairs and capital replacements (including such amortized
costs where the actual improvement, repair or replacement was made in prior
years).  Notwithstanding anything above to the contrary, Operating Costs shall
not include (1) the cost of providing any service directly to and paid directly
by any tenant (outside of such tenant's Direct Cost payments); (2) costs
incurred by Landlord due to the violation by Landlord or any tenant of the terms
and conditions of any lease of space in the Project or any law, code,
regulation, ordinance or the like; (3) any compensation paid to clerks,
attendants or other persons in commercial concessions operated by Landlord
(other than in the parking facility for the Project); (4) costs incurred in
connection with upgrading the Project to comply with disability, life, seismic,
fire and safety codes, ordinances, statutes, or other laws in effect prior to
the Commencement Date, including, without limitation, the then applicable
requirements of the Americans with Disabilities Act ("ADA"), including penalties
or damages incurred due to such non-compliance; (5) attorneys' fees in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments, space planning costs, and other
costs and expenses incurred in connection with lease, sublease and/or assignment
negotiations and transactions with present or prospective tenants or other
occupants of the Project, including attorneys' fees and other costs and
expenditures incurred in connection with disputes with present or prospective
tenants or other occupants of the Project; (6) costs, including permit, license
and inspection costs, incurred with respect to the installation of other
tenants' or occupants' improvements made for tenants or other occupants in the
Project or incurred in renovating or otherwise improving, decorating, painting
or redecorating vacant space for tenants or other occupants in the Project;
(7) any costs expressly excluded from Operating Costs elsewhere in this Lease;
(8) expenses in connection with services or other benefits which are not offered
to Tenant or for which Tenant is charged for directly but which are provided to
another tenant or occupant of the Project, without charge; (9) costs (including
in connection therewith all attorneys' fees and costs of settlement, judgments
and/or payments in lieu thereof) arising from claims, disputes or potential
disputes in connection with potential or actual claims litigation or
arbitrations pertaining to Landlord and/or the Project, other than such claims
or disputes respecting any services or equipment used in the operation of the
Building by Landlord; (10) salaries and benefits of personnel above the grade of
Portfolio Manager; and (11) costs incurred to (i) comply with laws relating to
the removal of any "Hazardous Material," as that term is defined in Article 28
of this Lease, which was in existence on the Project prior to the Commencement
Date, and was of such a nature that a federal, state or municipal governmental
authority, if it had then had knowledge of the presence of such Hazardous
Material, in the state, and under the conditions that it then existed on the
Project, would have then required the removal of such Hazardous Material or
other remedial or containment action with respect thereto, and (ii) remove,
remedy, contain, or treat any Hazardous Material, which Hazardous Material is
brought onto the Project after the date hereof by Landlord or any other tenant
of the Project and is of such a nature, at that time, that a federal, state or
municipal governmental authority, if it had then had knowledge of the presence
of such Hazardous Material, in the state, and under the conditions, that it then
exists on the Project, would have then required the removal of such Hazardous
Material or other remedial or containment action with respect thereto.


 
4

--------------------------------------------------------------------------------

 
 
 
It is understood that Operating Costs shall be reduced by all cash discounts,
trade discounts, or quantity discounts received by Landlord or Landlord's
managing agent in the purchase of any goods, utilities, or services in
connection with the operation of the Project.  Landlord shall make payments for
goods, utilities and services in a timely manner.  Landlord agrees to keep
records of Operating Costs in accordance with a system of accounts and
accounting practices consistently maintained on a year-to-year basis.

 
 
Notwithstanding the foregoing, no fee payable in connection with a management
agreement for the Building shall exceed four percent (4%) of the rental receipts
for the Building.

 
D.        Determination of Payment.
 
 
(i)
If for any calendar year ending or commencing within the Term, Tenant's
Proportionate Share of Direct Costs for such calendar year exceeds Tenant's
Proportionate Share of Direct Costs for the Base Year, then Tenant shall pay to
Landlord, in the manner set forth in Sections 3D(ii) and (iii), below, and as
Additional Rent, an amount equal to the excess (the "Excess").

 
 
(ii)
Landlord shall give Tenant a yearly expense estimate statement (the "Estimate
Statement") which shall set forth Landlord's reasonable estimate (the
"Estimate") of what the total amount of Direct Costs for the then-current
calendar year shall be and the estimated Excess (the "Estimated Excess") as
calculated by comparing Tenant's Proportionate Share of Direct Costs for such
calendar year, which shall be based upon the Estimate, to Tenant's Proportionate
Share of Direct Costs for the Base Year.  The failure of Landlord to timely
furnish the Estimate Statement for any calendar year shall not preclude Landlord
from subsequently enforcing its rights to collect any Estimated Excess under
this Section 3, once such Estimated Excess has been determined by Landlord.  If
pursuant to the Estimate Statement an Estimated Excess is calculated for the
then-current calendar year, Tenant shall pay, with its next installment of
Monthly Basic Rental due, a fraction of the Estimated Excess for the
then-current calendar year (reduced by any amounts paid pursuant to the last
sentence of this Section 3D(ii)).  Such fraction shall have as its numerator the
number of months which have elapsed in such current calendar year to the month
of such payment, both months inclusive, and shall have twelve (12) as its
denominator.  Until a new Estimate Statement is furnished, Tenant shall pay
monthly, with the Monthly Basic Rental installments, an amount equal to
one-twelfth (1/12) of the total Estimated Excess set forth in the previous
Estimate Statement delivered by Landlord to Tenant.


 
5

--------------------------------------------------------------------------------

 
 
 
(iii)
In addition, Landlord shall endeavor to give to Tenant as soon as reasonably
practicable following the end of each calendar year, a statement (the
"Statement") which shall state the Direct Costs incurred or accrued for such
preceding calendar year, and which shall indicate the amount, if any, of the
Excess.  Upon receipt of the Statement for each calendar year during the Term,
if amounts paid by Tenant as Estimated Excess are less than the actual Excess as
specified on the Statement, Tenant shall pay, with its next installment of
monthly Basic Rental due, the full amount of the Excess for such calendar year,
less the amounts, if any, paid during such calendar year as Estimated
Excess.  If, however, the Statement indicates that amounts paid by Tenant as
Estimated Excess are greater than the actual Excess as specified on the
Statement, such overpayment shall be credited against Tenant's next installments
of Estimated Excess.  The failure of Landlord to timely furnish the Statement
for any calendar year shall not prejudice Landlord from enforcing its rights
under this Section 3, once such Statement has been delivered.  Even though the
Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant's Proportionate Share of the Direct Costs for
the calendar year in which this Lease terminates, if an Excess is present,
Tenant shall immediately pay to Landlord an amount as calculated pursuant to the
provisions of this Section 3D.  The provisions of this Section 3D(iii) shall
survive the expiration or earlier termination of the Term.

 
 
(iv)
If the Project is a part of a multi-building development, those Direct Costs
attributable to such development as a whole (and not attributable solely to any
individual building therein) shall be allocated by Landlord to the Project and
to the other buildings within such development on an equitable basis.

 
E.        Audit Right.  Within one hundred twenty (120) days after receipt of a
Statement by Tenant ("Review Period"), if Tenant disputes the amount set forth
in the Statement, Tenant's employees or an independent certified public
accountant (which accountant is a member of a nationally or regionally
recognized accounting firm and is not retained on a contingency fee basis),
designated by Tenant, may, after reasonable notice to Landlord ("Review Notice")
and at reasonable times, inspect Landlord's records at Landlord's offices,
provided that Tenant is not then in default after expiration of all applicable
cure periods and provided further that Tenant and such accountant or
representative shall, and each of them shall use their commercially reasonable
efforts to cause their respective agents and employees to, maintain all
information contained in Landlord's records in strict
confidence.  Notwithstanding the foregoing, Tenant shall only have the right to
review Landlord's records one (1) time during any twelve (12) month period.  If
after such inspection, but within thirty (30) days after the Review Period,
Tenant notifies Landlord in writing ("Dispute Notice") that Tenant still
disputes such amounts, a certification as to the proper amount shall be made in
accordance with Landlord's standard accounting practices, at Tenant's expense,
by an independent certified public accountant selected by Landlord and who is a
member of a nationally or regionally recognized accounting firm.  Tenant's
failure to deliver the Review Notice within the Review Period or to deliver the
Dispute Notice within thirty (30) days after the Review Period shall be deemed
to constitute Tenant's approval of such Statement and Tenant, thereafter, waives
the right or ability to dispute the amounts set forth in such Statement.  If
Tenant timely delivers the Review Notice and the Dispute Notice, Landlord shall
cooperate in good faith with Tenant and the accountant to show Tenant and the
accountant the information upon which the certification is to be
based.  However, if such certification by the accountant proves that the Direct
Costs set forth in the Statement were overstated by more than seven percent
(7%), then the cost of the accountant and the cost of such certification shall
be paid for by Landlord.  Promptly following the parties receipt of such
certification, the parties shall make such appropriate payments or
reimbursements, as the case may be, to each other, as are determined to be owing
pursuant to such certification.  Tenant agrees that this section shall be the
sole method to be used by Tenant to dispute the amount of any Direct Costs
payable by Tenant pursuant to the terms of this Lease, and Tenant hereby waives
any other rights at law or in equity relating thereto.

 
6

--------------------------------------------------------------------------------

 
 
4.
SECURITY DEPOSIT

 
Tenant has deposited or concurrently herewith is depositing with Landlord the
sum set forth in Section 1H of the Basic Lease Provisions as security for the
full and faithful performance of every provision of this Lease to be performed
by Tenant.  If Tenant breaches any provision of this Lease, including but not
limited to the payment of rent, Landlord may use all or any part of this
security deposit for the payment of any rent or any other sums in default, or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant's default.  If any portion of said deposit is so used or
applied, Tenant shall, within five (5) days after written demand therefor,
deposit cash with Landlord in an amount sufficient to restore the security
deposit to its full amount.  Tenant agrees that Landlord shall not be required
to keep the security deposit in trust, segregate it or keep it separate from
Landlord's general funds, but Landlord may commingle the security deposit with
its general funds and Tenant shall not be entitled to interest on such
deposit.  At the expiration of the Term, and provided there exists no default by
Tenant hereunder, the security deposit or any balance thereof shall be returned
to Tenant (or, at Landlord's option, to Tenant's "Transferee", as such term is
defined in Section 15 below), provided that subsequent to the expiration of this
Lease, Landlord may retain from said security deposit (i) an amount reasonably
estimated by Landlord to cover potential Direct Cost reconciliation payments due
with respect to the calendar year in which this Lease terminates or expires
(such amount so retained shall not, in any event, exceed ten percent (10%) of
estimated Direct Cost payments due from Tenant for such calendar year through
the date of expiration or earlier termination of this Lease and any amounts so
retained and not applied to such reconciliation shall be returned to Tenant
within thirty (30) days after Landlord's delivery of the Statement for such
calendar year), (ii) any and all amounts reasonably estimated by Landlord to
cover the anticipated costs to be incurred by Landlord to remove any signage
provided to Tenant under this Lease, to remove cabling and other items required
to be removed by Tenant under Section 29C below and to repair any damage caused
by such removal (in which case any excess amount so retained by Landlord shall
be returned to Tenant within thirty (30) days after such removal and repair),
and (iii) any and all amounts permitted by law or this Section 4.  Tenant hereby
waives any provisions of law, now or hereafter in effect, which provide that
Landlord may claim from a security deposit only those sums reasonably necessary
to remedy defaults in the payment of rent, to repair damage caused by Tenant or
to clean the Premises, it being agreed that Landlord may, in addition, claim
those sums specified in this Section 4 above, and all of Landlord's damages
under this Lease and Arizona law including, but not limited to, any damages
accruing upon termination of this Lease and/or termination of Tenant’s right to
possession of the Premises and/or those sums reasonably necessary to compensate
Landlord for any other loss or damage, foreseeable or unforeseeable, caused by
the acts or omissions of Tenant or any officer, employee, agent, contractor or
invitee of Tenant.
 
5.
HOLDING OVER

 
Should Tenant, without Landlord's written consent, hold over after termination
of this Lease, Tenant shall, at Landlord's option, become either a tenant at
sufferance or a month-to-month tenant upon each and all of the terms herein
provided as may be applicable to such a tenancy and any such holding over shall
not constitute an extension of this Lease.  During such holding over, Tenant
shall pay in advance, monthly, Basic Rental at a rate equal to one hundred fifty
percent (150%) of the rate in effect for the last month of the Term of this
Lease, in addition to, and not in lieu of, all other payments required to be
made by Tenant hereunder including but not limited to Tenant's Proportionate
Share of any increase in Direct Costs.  Nothing contained in this Section 5
shall be construed as consent by Landlord to any holding over of the Premises by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or earlier termination of the Term.  If Tenant fails to surrender the
Premises upon the expiration or termination of this Lease, Tenant agrees to (i)
indemnify, defend and hold Landlord harmless from and against all costs, loss,
expense or liability, including without limitation, claims made by any
succeeding tenant and real estate brokers claims and attorney's fees and costs,
and (ii) compensate Landlord for all costs, losses, expenses and/or liabilities
incurred by Landlord as a result of such holdover, including without limitation,
losses due to the loss of a succeeding tenancy.
 
6.
OTHER TAXES

 
Tenant shall pay, prior to delinquency, all taxes assessed against or levied
upon trade fixtures, furnishings, equipment and all other personal property of
Tenant located in the Premises.  In the event any or all of Tenant's trade
fixtures, furnishings, equipment and other personal property shall be assessed
and taxed with property of Landlord, or if the cost or value of any leasehold
improvements in the Premises exceeds the cost or value of a Project-standard
buildout as determined by Landlord and, as a result, real property taxes for the
Project are increased, Tenant shall pay to Landlord, within ten (10) days after
delivery to Tenant by Landlord of a written statement setting forth such amount,
the amount of such taxes applicable to Tenant's property or above-standard
improvements.  Tenant shall assume and pay to Landlord at the time Basic Rental
next becomes due (or if assessed after the expiration of the Term, then within
ten (10) days), any excise, sales, use, rent, occupancy, garage, parking, gross
receipts or other taxes (other than net income taxes) which may be assessed
against or levied upon Landlord on account of the letting of the Premises or the
payment of Basic Rental or any other sums due or payable hereunder, and which
Landlord may be required to pay or collect under any law now in effect or
hereafter enacted.  In addition to Tenant's obligation pursuant to the
immediately preceding sentence, Tenant shall pay directly to the party or entity
entitled thereto all business license fees, gross receipts taxes and similar
taxes and impositions which may from time to time be assessed against or levied
upon Tenant, as and when the same become due and before
delinquency.  Notwithstanding anything to the contrary contained herein, any
sums payable by Tenant under this Section 9 shall not be included in the
computation of "Tax Costs."

 
7

--------------------------------------------------------------------------------

 
 
7.
USE

 
Tenant shall use and occupy the Premises only for the use set forth in Section
1I of the Basic Lease Provisions and shall not use or occupy the Premises or
permit the same to be used or occupied for any other purpose without the prior
written consent of Landlord, which consent may be given or withheld in
Landlord's sole and absolute discretion, and Tenant agrees that it will use the
Premises in such a manner so as not to interfere with or infringe upon the
rights of other tenants or occupants in the Project.  Tenant shall, at its sole
cost and expense, promptly comply with all laws, statutes, ordinances,
governmental regulations or requirements now in force or which may hereafter be
in force relating to or affecting (i) the condition, use or occupancy of the
Premises or the Project (excluding structural changes to the Project not related
to Tenant's particular use of the Premises), and/or (ii) improvements installed
or constructed in the Premises by or for the benefit of Tenant.  Tenant shall
not permit more than six (6) people per one thousand (1,000) rentable square
feet of the Premises to occupy the Premises at any time.  Tenant shall not do or
permit to be done anything which would invalidate or increase the cost of any
insurance policy covering the Project and/or the property located therein and
Tenant shall comply with all rules, orders, regulations and requirements of any
organization which sets out standards, requirements or recommendations commonly
referred to by major fire insurance underwriters, and Tenant shall promptly upon
demand reimburse Landlord for any additional premium charges for any such
insurance policy assessed or increased by reason of Tenant's failure to comply
with the provisions of this Section 7.  Tenant shall comply with Landlord's
reasonable sustainability practices and shall not permit any use of the Premises
which may affect the continued certification of the Project issued pursuant to
the LEED rating system (or other applicable certification standard).
 
8.
CONDITION OF PREMISES

 
Subject to the provisions of Section 1M above, Tenant hereby agrees that the
Premises shall be taken "as is", "with all faults", "without any representations
or warranties", and Tenant hereby agrees and warrants that it has investigated
and inspected the condition of the Premises and the suitability of same for
Tenant's purposes, and Tenant does hereby waive and disclaim any objection to,
cause of action based upon, or claim that its obligations hereunder should be
reduced or limited because of the condition of the Premises or the Project or
the suitability of same for Tenant's purposes.  Tenant acknowledges that neither
Landlord nor any agent nor any employee of Landlord has made any representations
or warranty with respect to the Premises or the Project or with respect to the
suitability of either for the conduct of Tenant's business and Tenant expressly
warrants and represents that Tenant has relied solely on its own investigation
and inspection of the Premises and the Project in its decision to enter into
this Lease and let the Premises in the above-described condition. Nothing
contained herein is intended to, nor shall, obligate Landlord to implement
sustainability practices for the Project or to seek certification under, or make
modifications in order to obtain, a certification from LEED or any other
comparable certification.  The Premises shall be initially improved as provided
in, and subject to, the Tenant Work Letter attached hereto as Exhibit "D" and
made a part hereof.  The existing leasehold improvements in the Premises as of
the date of this Lease, together with the Improvements (as defined in the Tenant
Work Letter) may be collectively referred to herein as the "Tenant
Improvements." The taking of possession of the Premises by Tenant shall
conclusively establish that the Premises and the Project were at such time in
satisfactory condition. Tenant hereby waives any provisions of law which would
otherwise permit Tenant to make repairs required of Landlord under this
Lease.  Notwithstanding anything to the contrary set forth in this Article 8, to
the extent, if any, that the Premises and Project are not currently
code-compliant with municipal, county, state and federal codes, statutes,
standards and regulations as of the Commencement Date, Landlord will not charge
Tenant any portion of the cost(s) incurred, if any, to make the Premises and
Project compliant. Additionally, Landlord shall deliver (or repair if required)
all electrical, plumbing, HVAC systems and doors servicing the Premises in good
working condition as of the Commencement Date.
 
9.
REPAIRS AND ALTERATIONS

 
A.           Landlord's Obligations.  Landlord shall maintain the structural
portions of the Project, including the foundation, floor/ceiling slabs, roof,
curtain wall, exterior glass, columns, beams, shafts, stairs, stairwells,
elevator cabs and common areas, and shall also maintain and repair the basic
mechanical, electrical, life safety, plumbing, sprinkler systems and heating,
ventilating and air-conditioning systems (provided, however, that Landlord's
obligation with respect to any such systems shall be to repair and maintain
those portions of the systems located in the core of the Project or in other
areas outside of the Premises, but Tenant shall be responsible to repair and
maintain any distribution of such systems throughout the Premises).
 
B.           Tenant's Obligations.  Except as expressly provided as Landlord's
obligation in this Section 9, Tenant shall keep the Premises in good condition
and repair and in compliance with Landlord's sustainability practices including,
without limitation, compliance with any LEED rating system (or other
certification standard) applicable to the Project.  All damage or injury to the
Premises or the Project resulting from the act or negligence of Tenant, its
employees, agents or visitors, guests, invitees or licensees or by the use of
the Premises, shall be promptly repaired by Tenant at its sole cost and expense,
to the satisfaction of Landlord; provided, however, that for damage to the
Project as a result of casualty or for any repairs that may impact the
mechanical, electrical, plumbing, heating, ventilation or air-conditioning
systems of the Project, Landlord shall have the right (but not the obligation)
to select the contractor and oversee all such repairs.  Landlord may make any
repairs which are not promptly made by Tenant after Tenant's receipt of written
notice and the reasonable opportunity of Tenant to make said repair within five
(5) business days from receipt of said written notice, and charge Tenant for the
cost thereof, which cost shall be paid by Tenant within five (5) days from
invoice from Landlord.  Tenant shall be responsible for the design and function
of all non-standard improvements of the Premises, whether or not installed by
Landlord at Tenant's request.  Tenant waives all rights to make repairs at the
expense of Landlord, or to deduct the cost thereof from the rent.

 
8

--------------------------------------------------------------------------------

 
 
C.           Alterations.  Tenant shall make no alterations, installations,
changes or additions in or to the Premises or the Project (collectively,
"Alterations") without Landlord's prior written consent. Without limitation as
to other grounds for Landlord withholding its consent to any proposed
Alteration, Landlord may withhold its consent to a proposed Alteration if
Landlord determines that such Alteration is not compatible with any existing or
planned future certification of the Project under the LEED rating system (or
other applicable certification standard). Any Alterations approved by Landlord
must be performed in accordance with the terms hereof, using only contractors or
mechanics approved by Landlord in writing and upon the approval by Landlord in
writing of fully detailed and dimensioned plans and specifications pertaining to
the Alterations in question, to be prepared and submitted by Tenant at its sole
cost and expense.  Tenant shall at its sole cost and expense obtain all
necessary approvals and permits pertaining to any Alterations approved by
Landlord.  Tenant shall cause all Alterations to be performed in a good and
workmanlike manner, in conformance with all applicable federal, state, county
and municipal laws, rules and regulations, pursuant to a valid building permit,
and in conformance with Landlord's construction rules and regulations.  If
Landlord, in approving any Alterations, specifies a commencement date therefor,
Tenant shall not commence any work with respect to such Alterations prior to
such date.  Tenant hereby agrees to indemnify, defend, and hold Landlord free
and harmless from all liens and claims of lien, and all other liability, claims
and demands arising out of any work done or material supplied to the Premises by
or at the request of Tenant in connection with any Alterations.
 
D.           Insurance; Liens.  Prior to the commencement of any Alterations,
Tenant shall provide Landlord with evidence that Tenant carries "Builder's All
Risk" insurance in an amount approved by Landlord covering the construction of
such Alterations, and such other insurance as Landlord may reasonably require,
it being understood that all such Alterations shall be insured by Tenant
pursuant to Section 14 of this Lease immediately upon completion thereof.  In
addition, Landlord may, in its discretion, require Tenant to obtain a lien and
completion bond or some alternate form of security satisfactory to Landlord in
an amount sufficient to ensure the lien free completion of such Alterations and
naming Landlord as a co-obligee.
 
E.           Costs and Fees; Removal.  If permitted Alterations are made, they
shall be made at Tenant's sole cost and expense and shall be and become the
property of Landlord, except that Landlord may, by written notice to Tenant
given prior to the end of the Term, require Tenant at Tenant's expense to remove
all partitions, counters, railings, Improvements and other Alterations from the
Premises, and to repair any damage to the Premises and the Project caused by
such removal.  Any and all costs attributable to or related to the applicable
building codes of the city in which the Project is located (or any other
authority having jurisdiction over the Project) arising from Tenant's plans,
specifications, improvements, Alterations or otherwise shall be paid by Tenant
at its sole cost and expense.  With regard to repairs, Alterations or any other
work arising from or related to this Section 9, Landlord shall be entitled to
receive an administrative/coordination fee (which fee shall vary depending upon
whether or not Tenant orders the work directly from Landlord) sufficient to
compensate Landlord for all overhead, general conditions, fees and other costs
and expenses arising from Landlord's involvement with such work.  The
construction of initial improvements to the Premises shall be governed by the
terms of the Tenant Work Letter and not the terms of this Section 9, except as
expressly provided in the first sentence of this Section 9E.
 
10.
LIENS

 
Tenant shall keep the Premises and the Project free from any mechanics' /
construction liens, vendors liens or any other liens arising out of any work
performed, materials furnished or obligations incurred by Tenant, and Tenant
agrees to defend, indemnify and hold Landlord harmless from and against any such
lien or claim or action thereon, together with costs of suit and reasonable
attorneys' fees and costs incurred by Landlord in connection with any such claim
or action.  Before commencing any work of alteration, addition or improvement to
the Premises, Tenant shall give Landlord at least ten (10) business days'
written notice of the proposed commencement of such work (to afford Landlord an
opportunity to post appropriate notices of non-responsibility).  In the event
that there shall be recorded against the Premises or the Project or the property
of which the Premises is a part any claim or lien arising out of any such work
performed, materials furnished or obligations incurred by Tenant and such claim
or lien shall not be removed or discharged within ten (10) days of filing,
Landlord shall have the right but not the obligation to pay and discharge said
lien without regard to whether such lien shall be lawful or correct (in which
event Tenant shall reimburse Landlord for any such payment made by Landlord
within three (3) business days following written demand therefor), or to require
that Tenant promptly deposit with Landlord in cash, lawful money of the United
States, one hundred fifty percent (150%) of the amount of such claim, which sum
may be retained by Landlord until such claim shall have been removed of record
or until judgment shall have been rendered on such claim and such judgment shall
have become final, at which time Landlord shall have the right to apply such
deposit in discharge of the judgment on said claim and any costs, including
attorneys' fees and costs incurred by Landlord, and shall remit the balance
thereof to Tenant.

 
9

--------------------------------------------------------------------------------

 
 
11.
PROJECT SERVICES

 
A.           Basic Services.  Landlord agrees to furnish to the Premises, at a
cost to be included in Operating Costs, from 8:00 a.m. to 6:00 p.m. Mondays
through Fridays and 9:00 a.m. to 1:00 p.m. on Saturdays, excepting local and
national holidays, air conditioning and heat all in such reasonable quantities
as in the judgment of Landlord is reasonably necessary for the comfortable
occupancy of the Premises.  In addition, Landlord shall provide electric current
for normal lighting and normal office machines, elevator service and water on
the same floor as the Premises for lavatory and drinking purposes in such
reasonable quantities as in the judgment of Landlord is reasonably necessary for
general office use and in compliance with applicable codes.  Tenant shall
cooperate with Landlord's efforts to cause the utilities for the Project to
comply with Landlord's sustainability practices and any LEED rating (or other
applicable certification standard) applicable to the Project.  Such efforts may
include, without limitation, the use of energy efficient bulbs in task lighting,
energy efficient lighting controls and measures to avoid over-lighting interior
spaces.  Janitorial and maintenance services shall be furnished five (5) days
per week, excepting local and national holidays.  Tenant shall comply with all
rules and regulations which Landlord may establish for the proper functioning
and protection of the common area air conditioning, heating, elevator,
electrical, intrabuilding cabling and wiring and plumbing systems.  Landlord
shall not be liable for, and there shall be no rent abatement as a result of,
any stoppage, reduction or interruption of any such services caused by
governmental rules, regulations or ordinances, riot, strike, labor disputes,
breakdowns, accidents, necessary repairs or other cause.  Except as specifically
provided in this Section 11, Tenant agrees to pay for all utilities and other
services utilized by Tenant and any additional building services furnished to
Tenant which are not uniformly furnished to all tenants of the Project, at the
rate generally charged by Landlord to tenants of the Project for such utilities
or services.
 
B.           Excess Usage.  Tenant will not, without the prior written consent
of Landlord, use any apparatus or device in the Premises which will in any way
increase the amount of electricity or water usually furnished or supplied for
use of the Premises as general office space; nor connect any apparatus, machine
or device with water pipes or electric current (except through existing
electrical outlets in the Premises), for the purpose of using electric current
or water.  Tenant shall promptly respond to all reasonable informational
requests made by Landlord from time to time regarding Landlord's reporting
requirements under the LEED rating system (or other applicable certification
standard) including, without limitation, informational requests regarding
Tenant's utility usage.
 
C.           Additional Electrical Service.  If Tenant shall require electric
current in excess of that which Landlord is obligated to furnish under Section
11A above, Tenant shall first obtain the written consent of Landlord, which
Landlord may refuse in its sole and absolute discretion.  Additionally, Landlord
may cause an electric current meter or submeter to be installed in or about the
Premises to measure the amount of any such excess electric current consumed by
Tenant in the Premises.  The cost of any such meter and of installation,
maintenance and repair thereof shall be paid for by Tenant and Tenant agrees to
pay to Landlord, promptly upon demand therefor by Landlord, for all such excess
electric current consumed by any such use as shown by said meter at the rates
charged for such service by the city in which the Project is located or the
local public utility, as the case may be, furnishing the same, plus any
additional expense incurred by Landlord in keeping account of the electric
current so consumed.
 
D.           HVAC Balance.  If any lights, machines or equipment (including but
not limited to computers and computer systems and appurtenances) are used by
Tenant in the Premises which materially affect the temperature otherwise
maintained by the air conditioning system, or generate substantially more heat
in the Premises than would be generated by the building standard lights and
usual office equipment, Landlord shall have the right to install any machinery
and equipment which Landlord reasonably deems necessary to restore temperature
balance, including but not limited to modifications to the standard air
conditioning equipment, and the cost thereof, including the cost of installation
and any additional cost of operation and maintenance occasioned thereby, shall
be paid by Tenant to Landlord upon demand by Landlord.
 
E.           Telecommunications.  Upon request from Tenant from time to time,
Landlord will provide Tenant with a listing of telecommunications and media
service providers serving the Project, and Tenant shall have the right to
contract directly with the providers of its choice.  If Tenant wishes to
contract with or obtain service from any provider which does not currently serve
the Project or wishes to obtain from an existing carrier services which will
require the installation of additional equipment, such provider must, prior to
providing service, enter into a written agreement with Landlord setting forth
the terms and conditions of the access to be granted to such provider.  In
considering the installation of any new or additional telecommunications cabling
or equipment at the Project, Landlord will consider all relevant factors in a
reasonable and non-discriminatory manner, including, without limitation, the
existing availability of services at the Project, the impact of the proposed
installations upon the Project and its operations and the available space and
capacity for the proposed installations.  Landlord may also consider whether the
proposed service may result in interference with or interruption of other
services at the Project or the business operations of other tenants or occupants
of the Project.  In no event shall Landlord be obligated to incur any costs or
liabilities in connection with the installation or delivery of telecommunication
services or facilities at the Project.  All such installations shall be subject
to Landlord’s prior approval and shall be performed in accordance with the terms
of Section 9.  If Landlord approves the proposed installations in accordance
with the foregoing, Landlord will deliver its standard form agreement upon
request and will use commercially reasonable efforts to promptly enter into an
agreement on reasonable and non-discriminatory terms with a qualified, licensed
and reputable carrier confirming the terms of installation and operation of
telecommunications equipment consistent with the foregoing.

 
10

--------------------------------------------------------------------------------

 
 
F.           After-Hours Use.  If Tenant requires heating, ventilation and/or
air conditioning during times other than the times provided in Section 11A
above, Tenant shall give Landlord such advance notice as Landlord shall
reasonably require and shall pay Landlord's standard charge for such after-hours
use.
 
G.           Reasonable Charges.  Landlord may impose a reasonable charge for
any utilities or services (other than electric current and heating, ventilation
and/or air conditioning which shall be governed by Sections 11C and F above)
utilized by Tenant in excess of the amount or type that Landlord reasonably
determines is typical for general office use
 
H.           Sole Electrical Representative.  Tenant agrees that Landlord shall
be the sole and exclusive representative with respect to, and shall maintain
exclusive control over, the reception, utilization and distribution of
electrical power, regardless of point or means of origin, use or
generation.  Tenant shall not have the right to contract directly with any
provider of electrical power or services.
 
12.
RIGHTS OF LANDLORD

 
A.           Right of Entry.  Landlord and its agents shall have the right to
enter the Premises at all reasonable times for the purpose of cleaning the
Premises, examining or inspecting the same, serving or posting and keeping
posted thereon notices as provided by law, or which Landlord deems necessary for
the protection of Landlord or the Project, showing the same to prospective
tenants, lenders or purchasers of the Project, in the case of an emergency, and
for making such alterations, repairs, improvements or additions to the Premises
or to the Project as Landlord may deem necessary or desirable.  If Tenant shall
not be personally present to open and permit an entry into the Premises at any
time when such an entry by Landlord is necessary or permitted hereunder,
Landlord may enter by means of a master key, or may forcibly enter in the case
of an emergency, in each event without liability to Tenant and without affecting
this Lease.
 
B.           Maintenance Work.  Landlord reserves the right from time to time,
but subject to payment by and/or reimbursement from Tenant as otherwise provided
herein: (i) to install, use, maintain, repair, replace, relocate and control for
service to the Premises and/or other parts of the Project pipes, ducts,
conduits, wires, cabling, appurtenant fixtures, equipment spaces and mechanical
systems, wherever located in the Premises or the Project, (ii) to alter, close
or relocate any facility in the Premises or the common areas or otherwise
conduct any of the above activities for the purpose of complying with a general
plan for fire/life safety for the Project or otherwise, and (iii) to comply with
any federal, state or local law, rule or order.  Landlord shall attempt to
perform any such work with the least inconvenience to Tenant as is reasonably
practicable, but in no event shall Tenant be permitted to withhold or reduce
Basic Rental or other charges due hereunder as a result of same, make any claim
for constructive eviction or otherwise make any claim against Landlord for
interruption or interference with Tenant's business and/or operations.
 
C.           Rooftop.  If Tenant desires to use the rooftop of the Project for
any purpose, including the installation of communication equipment to be used
from the Premises, such rights will be granted in Landlord’s sole discretion and
Tenant must negotiate the terms of any rooftop access with Landlord or the
rooftop management company or lessee holding rights to the rooftop from time to
time.  Any rooftop access granted to Tenant will be at prevailing rates and will
be governed by the terms of a separate written agreement or an amendment to this
Lease.

 
11

--------------------------------------------------------------------------------

 
 
13.
INDEMNITY; EXEMPTION OF LANDLORD FROM LIABILITY

 
A.           Indemnity.  Tenant shall indemnify, defend and hold Landlord, Arden
Realty, Inc., Arden Realty Limited Partnership, their subsidiaries, partners,
parental and other affiliates and their respective members, shareholders,
officers, directors, employees and contractors (collectively, "Landlord
Parties") harmless from any and all claims arising from Tenant's use of the
Premises or arising from any negligence or willful misconduct of Tenant or any
of its agents, contractors, employees or invitees, patrons, customers or members
and from any and all costs, attorneys' fees and costs, expenses and liabilities
incurred in the defense of any claim or any action or proceeding brought
thereon, including negotiations in connection therewith.  Tenant hereby assumes
all risk of damage to property or injury to persons in the Premises from any
cause, and Tenant hereby waives all claims in respect thereof against Landlord
and the Landlord Parties, excepting where the damage is caused by the negligence
or willful misconduct of Landlord or the Landlord Parties (in which case
Landlord shall be responsible for such damage to the extent not covered by
insurance maintained by Tenant or required to be maintained by
Tenant).  However, notwithstanding the foregoing, Tenant shall not be required
to indemnify and/or hold Landlord harmless from any loss, cost, liability,
damage or expense, including, but not limited to, penalties, fines, attorneys'
fees or costs (collectively, "Claims"), to any person, property or entity to the
extent resulting from the negligence or willful misconduct of Landlord or its
agents, contractors, or employees (except for damage to the Improvements and
Tenant's personal property, fixtures, furniture and equipment in the Premises in
which case Tenant shall be responsible to the extent Tenant is required to
obtain the requisite insurance coverage pursuant to this Lease).  Landlord
hereby indemnifies Tenant and holds Tenant harmless from any Claims (i) to any
property outside of the Premises to the extent such Claim is covered by
insurance required to be carried by Landlord or actually carried by Landlord,
even if resulting from the negligent acts, omissions, or willful misconduct of
Tenant or those of its agents, contractors, or employees, and (ii) arising
within the Common Areas, to the extent such Claim is covered by insurance
required to be carried by Landlord or actually carried by Landlord, even if
resulting from negligent acts, omissions or willful misconduct of Tenant or
those of its agents, contractors or employees.  Similarly, since Tenant must
carry insurance pursuant to Article 14 to cover its personal property within the
Premises and the Improvements, Tenant hereby indemnifies and holds Landlord
harmless from any Claim to any property within the Premises, to the extent such
Claim is covered by such insurance, even if resulting from the negligent acts,
omissions or willful misconduct of Landlord or Landlord Parties.
 
B.           Exemption of Landlord from Liability.  Notwithstanding anything to
the contrary set forth in this Lease, Landlord and the Landlord Parties shall
not be liable for injury to Tenant's business, or loss of income, loss of
opportunity or loss of goodwill therefrom, or any consequential, punitive,
special or exemplary damages, however occurring (including, without limitation,
from any failure or interruption of services or utilities or as a result of
Landlord's negligence).  Without limiting the foregoing, except in connection
with damage or injury resulting from the gross negligence or willful misconduct
of Landlord or the Landlord Parties, Landlord and the Landlord Parties shall not
be liable for damage that may be sustained by the person, goods, wares,
merchandise or property of Tenant, its employees, invitees, customers, agents,
or contractors, or any other person in, on or about the Premises directly or
indirectly caused by or resulting from any cause whatsoever, including, but not
limited to, fire, steam, electricity, gas, water, or rain which may leak or flow
from or into any part of the Premises, or from the breakage, leakage,
obstruction or other defects of the pipes, sprinklers, wires, appliances,
plumbing, air conditioning, light fixtures, or mechanical or electrical systems,
or from intrabuilding cabling or wiring, whether such damage or injury results
from conditions arising upon the Premises or upon other portions of the Project
or from other sources or places and regardless of whether the cause of such
damage or injury or the means of repairing the same is inaccessible to
Tenant.  Landlord and the Landlord Parties shall not be liable to Tenant for any
damages arising from any willful or negligent action or inaction of any other
tenant of the Project.
 
C.           Security.  Tenant acknowledges that Landlord's election whether or
not to provide any type of mechanical surveillance or security personnel
whatsoever in the Project is solely within Landlord's discretion; Landlord and
the Landlord Parties shall have no liability in connection with the provision,
or lack, of such services, and Tenant hereby agrees to hold Landlord and the
Landlord Parties harmless with regard to any such potential claim.  Landlord and
the Landlord Parties shall not be liable for losses due to theft, vandalism, or
like causes.  Tenant shall defend, indemnify, and hold Landlord and the Landlord
Parties harmless from any such claims made by any employee, licensee, invitee,
contractor, agent or other person whose presence in, on or about the Premises or
the Project is attendant to the business of Tenant.
 
14.
INSURANCE

 
A.           Tenant's Insurance.  Tenant, shall at all times during the Term of
this Lease, and at its own cost and expense, procure and continue in force the
following insurance coverage:  (i) Commercial General Liability Insurance,
written on an occurrence basis, with a combined single limit for bodily injury
and property damages of not less than Two Million Dollars ($2,000,000) per
occurrence and Three Million Dollars ($3,000,000) in the annual aggregate,
including products liability coverage if applicable, owners and contractors
protective coverage, blanket contractual coverage including both oral and
written contracts, and personal injury coverage, covering the insuring
provisions of this Lease and the performance of Tenant of the indemnity and
exemption of Landlord from liability agreements set forth in Section 13 hereof;
(ii) a policy of standard fire, extended coverage and special extended coverage
insurance (all risks), including a vandalism and malicious mischief endorsement,
sprinkler leakage coverage and earthquake sprinkler leakage where sprinklers are
provided in an amount equal to the full replacement value new without deduction
for depreciation of all (A) Tenant Improvements, Alterations, fixtures and other
improvements in the Premises, including but not limited to all mechanical,
plumbing, heating, ventilating, air conditioning, electrical, telecommunication
and other equipment, systems and facilities, and (B) trade fixtures, furniture,
equipment and other personal property installed by or at the expense of Tenant;
(iii) Worker's Compensation coverage as required by law; and (iv) business
interruption, loss of income and extra expense insurance covering any failure or
interruption of Tenant's business equipment (including, without limitation,
telecommunications equipment) and covering all other perils, failures or
interruptions sufficient to cover a period of interruption of not less than
twelve (12) months.  Tenant shall carry and maintain during the entire Term
(including any option periods, if applicable), at Tenant's sole cost and
expense, increased amounts of the insurance required to be carried by Tenant
pursuant to this Section 14 and such other reasonable types of insurance
coverage and in such reasonable amounts covering the Premises and Tenant's
operations therein, as may be reasonably required by Landlord.

 
12

--------------------------------------------------------------------------------

 
 
B.           Form of Policies.  The aforementioned minimum limits of policies
and Tenant's procurement and maintenance thereof shall in no event limit the
liability of Tenant hereunder.  The Commercial General Liability Insurance
policy shall name Landlord, the Landlord Parties, Landlord's property manager,
Landlord's lender(s) and such other persons or firms as Landlord specifies from
time to time, as additional insureds with an appropriate endorsement to the
policy(s).  All such insurance policies carried by Tenant shall be with
companies having a rating of not less than A-VIII in Best's Insurance
Guide.  Tenant shall furnish to Landlord, from the insurance companies, or cause
the insurance companies to furnish, certificates of coverage.  The deductible
under each such policy shall be reasonably acceptable to Landlord. No such
policy shall be cancelable or subject to reduction of coverage or other
modification or cancellation except after thirty (30) days prior written notice
to Landlord by the insurer.  All such policies shall be endorsed to agree that
Tenant's policy is primary and that any insurance carried by Landlord is excess
and not contributing with any Tenant insurance requirement hereunder.  Tenant
shall, at least twenty (20) days prior to the expiration of such policies,
furnish Landlord with renewals or binders.  Tenant agrees that if Tenant does
not take out and maintain such insurance or furnish Landlord with renewals or
binders in a timely manner, Landlord may (but shall not be required to) procure
said insurance on Tenant's behalf and charge Tenant the cost thereof, which
amount shall be payable by Tenant upon demand with interest (at the rate set
forth in Section 20E below) from the date such sums are expended.  Tenant shall
have the right to provide such insurance coverage pursuant to blanket policies
obtained by Tenant, provided such blanket policies expressly afford coverage to
the Premises and to Tenant as required by this Lease.
 
C.           Landlord's Insurance.  Landlord may, as a cost to be included in
Operating Costs, procure and maintain at all times during the Term of this
Lease, a policy or policies of insurance covering loss or damage to the Project
in the amount of the full replacement costs without deduction for depreciation
thereof, providing protection against all perils included within the
classification of fire and extended coverage, vandalism coverage and malicious
mischief, sprinkler leakage, water damage, and special extended coverage on the
building.  Additionally, Landlord may carry:  (i) Bodily Injury and Property
Damage Liability Insurance and/or Excess Liability Coverage Insurance; and (ii)
Earthquake and/or Flood Damage Insurance; and (iii) Rental Income Insurance; and
(iv) any other forms of insurance Landlord may deem appropriate or any lender
may require.  The costs of all insurance carried by Landlord shall be included
in Operating Costs.
 
D.           Waiver of Subrogation.  Landlord and Tenant each agree to require
their respective insurers issuing the insurance described in Sections 14A(ii),
14A(iv) and the first sentence of Section 14C, waive any rights of subrogation
that such companies may have against the other party.  Tenant hereby waives any
right that Tenant may have against Landlord and Landlord hereby waives any right
that Landlord may have against Tenant as a result of any loss or damage to the
extent such loss or damage is insurable under such policies.
 
E.           Compliance with Law.  Tenant agrees that it will not, at any time,
during the Term of this Lease, carry any stock of goods or do anything in or
about the Premises that will in any way tend to increase the insurance rates
upon the Project.  Tenant agrees to pay Landlord forthwith upon demand the
amount of any increase in premiums for insurance that may be carried during the
Term of this Lease, or the amount of insurance to be carried by Landlord on the
Project resulting from the foregoing, or from Tenant doing any act in or about
the Premises that does so increase the insurance rates, whether or not Landlord
shall have consented to such act on the part of Tenant.  If Tenant installs upon
the Premises any electrical equipment which causes an overload of electrical
lines of the Premises, Tenant shall at its own cost and expense, in accordance
with all other Lease provisions (specifically including, but not limited to, the
provisions of Section 9, 10 and 11 hereof), make whatever changes are necessary
to comply with requirements of the insurance underwriters and any governmental
authority having jurisdiction thereover, but nothing herein contained shall be
deemed to constitute Landlord's consent to such overloading.  Tenant shall, at
its own expense, comply with all insurance requirements applicable to the
Premises including, without limitation, the installation of fire extinguishers
or an automatic dry chemical extinguishing system.

 
13

--------------------------------------------------------------------------------

 
 
15.
ASSIGNMENT AND SUBLETTING

 
Tenant shall have no power to, either voluntarily, involuntarily, by operation
of law or otherwise, sell, assign, transfer or hypothecate this Lease, or sublet
the Premises or any part thereof, or permit the Premises or any part thereof to
be used or occupied by anyone other than Tenant or Tenant's employees without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld.  If Tenant is a corporation, unincorporated association, partnership
or limited liability company, the sale, assignment, transfer or hypothecation of
any class of stock or other ownership interest in such corporation, association,
partnership or limited liability company in excess of twenty-five percent (25%)
in the aggregate shall be deemed a "Transfer" within the meaning and provisions
of this Section 15.  Tenant may transfer its interest pursuant to this Lease
only upon the following express conditions, which conditions are agreed by
Landlord and Tenant to be reasonable:
 
A.       That the proposed Transferee (as hereafter defined) shall be subject to
the prior written consent of Landlord, which consent will not be unreasonably
withheld but, without limiting the generality of the foregoing, it shall be
reasonable for Landlord to deny such consent if:
 
 
(i)
The use to be made of the Premises by the proposed Transferee is (a) not
generally consistent with the character and nature of all other tenancies in the
Project, or (b) a use which conflicts with any so-called "exclusive" then in
favor of another tenant of the Project or any other buildings which are in the
same complex as the Project, or (c) a use that is not compatible with the
existing certification or a planned future certification of the Project under
the LEED rating system (or other applicable certification standard), or (d) a
use which would be prohibited by any other portion of this Lease (including but
not limited to any Rules and Regulations then in effect);

 
 
(ii)
The financial responsibility of the proposed Transferee is not reasonably
satisfactory to Landlord or in any event not at least equal to financial
responsibility possessed by Tenant as of the date of execution of this Lease;

 
 
(iii)
The proposed Transferee is either a governmental agency or instrumentality
thereof;

 
 
(iv)
Either the proposed Transferee or any person or entity which directly or
indirectly controls, is controlled by or is under common control with the
proposed Transferee (A) occupies space in the Project at the time of the request
for consent, or (B) is negotiating with Landlord or has negotiated with Landlord
during the six (6) month period immediately preceding the date of the proposed
Transfer, to lease space in the Project; or

 
 
(v)
The rent charged by Tenant to such Transferee during the term of such Transfer,
calculated using a present value analysis, is less than the rent being quoted by
Landlord at the time of such Transfer for comparable space in the Project for a
comparable term, calculated using a present value analysis.

 
B.        Upon Tenant's submission of a request for Landlord's consent to any
such Transfer, Tenant shall pay to Landlord Landlord's then standard processing
fee and reasonable attorneys' fees and costs incurred in connection with the
proposed Transfer, which the parties hereby stipulate to be $500.00, unless
Landlord provides to Tenant evidence that Landlord has incurred greater costs in
connection with the proposed Transfer;
 
C.        That the proposed Transferee shall execute an agreement pursuant to
which it shall agree to perform faithfully and be bound by all of the terms,
covenants, conditions, provisions and agreements of this Lease applicable to
that portion of the Premises so transferred; and

 
14

--------------------------------------------------------------------------------

 
 
D.        That an executed duplicate original of said assignment and assumption
agreement or other Transfer on a form reasonably approved by Landlord, shall be
delivered to Landlord within five (5) days after the execution thereof, and that
such Transfer shall not be binding upon Landlord until the delivery thereof to
Landlord and the execution and delivery of Landlord's consent thereto.  It shall
be a condition to Landlord's consent to any subleasing, assignment or other
transfer of part or all of Tenant's interest in the Premises ("Transfer") that
(i) upon Landlord's consent to any Transfer, Tenant shall pay and continue to
pay Landlord seventy-five percent (75%) of any "Transfer Premium" (defined
below), received by Tenant from the transferee; (ii) any sublessee of part or
all of Tenant's interest in the Premises shall agree that in the event Landlord
gives such sublessee notice that Tenant is in default under this Lease, such
sublessee shall thereafter make all sublease or other payments directly to
Landlord, which will be received by Landlord without any liability whether to
honor the sublease or otherwise (except to credit such payments against sums due
under this Lease), and any sublessee shall agree to attorn to Landlord or its
successors and assigns at their request should this Lease be terminated for any
reason, except that in no event shall Landlord or its successors or assigns be
obligated to accept such attornment; (iii) any such Transfer and consent shall
be effected on forms supplied by Landlord and/or its legal counsel; (iv)
Landlord may require that Tenant not then be in default hereunder in any
respect; and (v) Tenant or the proposed subtenant or assignee (collectively,
"Transferee") shall agree to pay Landlord, upon demand, as Additional Rent, a
sum equal to the additional costs, if any, incurred by Landlord for maintenance
and repair as a result of any change in the nature of occupancy caused by such
subletting or assignment.  "Transfer Premium" shall mean all rent, Additional
Rent or other consideration payable by a Transferee in connection with a
Transfer in excess of the Basic Rental and Direct Costs payable by Tenant under
this Lease during the term of the Transfer and if such Transfer is for less than
all of the Premises, the Transfer Premium shall be calculated on a rentable
square foot basis.  In any event, the Transfer Premium shall be calculated after
deducting the reasonable expenses incurred by Tenant for (1) any changes,
alterations and improvements to the Premises paid for by Tenant in connection
with the Transfer, (2) any other out-of-pocket monetary concessions provided by
Tenant to the Transferee, and (3) any brokerage commissions paid for by Tenant
in connection with the Transfer.  The calculation of "Transfer Premium" shall
also include, but not be limited to, key money, bonus money or other cash
consideration paid by a Transferee to Tenant in connection with such Transfer,
and any payment in excess of fair market value for services rendered by Tenant
to the Transferee and any payment in excess of fair market value for assets,
fixtures, inventory, equipment, or furniture transferred by Tenant to the
Transferee in connection with such Transfer.  Any Transfer of this Lease which
is not in compliance with the provisions of this Section 15 shall be voidable by
written notice from Landlord and shall, at the option of Landlord, terminate
this Lease.  In no event shall the consent by Landlord to any Transfer be
construed as relieving Tenant or any Transferee from obtaining the express
written consent of Landlord to any further Transfer, or as releasing Tenant from
any liability or obligation hereunder whether or not then accrued and Tenant
shall continue to be fully liable therefor.  No collection or acceptance of rent
by Landlord from any person other than Tenant shall be deemed a waiver of any
provision of this Section 15 or the acceptance of any Transferee hereunder, or a
release of Tenant (or of any Transferee of Tenant).  Notwithstanding anything to
the contrary in this Lease, if Tenant or any proposed Transferee claims that
Landlord has unreasonably withheld or delayed its consent under this Section 15
or otherwise has breached or acted unreasonably under this Section 15, their
sole remedies shall be a declaratory judgment and an injunction for the relief
sought without any monetary damages, and Tenant hereby waives all other
remedies, including, without limitation, any right at law or equity to terminate
this Lease, on its own behalf and, to the extent permitted under all applicable
laws, on behalf of the proposed Transferee.
 
Notwithstanding anything to the contrary contained in this Section 15, Landlord
shall have the option, by giving written notice to Tenant within thirty (30)
days after Landlord's receipt of a request for consent to a proposed Transfer,
to terminate this Lease as to the portion of the Premises that is the subject of
the proposed Transfer.  If this Lease is so terminated with respect to less than
the entire Premises, the Basic Rental and Tenant's Proportionate Share shall be
prorated based on the number of rentable square feet retained by Tenant as
compared to the total number of rentable square feet previously contained in the
Premises, and this Lease as so amended shall continue thereafter in full force
and effect, and upon the request of either party, the parties shall execute
written confirmation of the same.  Tenant shall surrender and vacate the portion
of the Premises for which Landlord exercises this termination right when
required hereunder and in accordance with Section 29, and any failure to do so
shall be subject to Section 5, time being of the essence.

 
15

--------------------------------------------------------------------------------

 
 
16.
DAMAGE OR DESTRUCTION

 
If the Project is damaged by fire or other insured casualty and the insurance
proceeds have been made available therefor by the holder or holders of any
mortgages or deeds of trust covering the Premises or the Project, the damage
shall be repaired by Landlord to the extent such insurance proceeds are
available therefor and provided such repairs can, in Landlord's sole opinion, be
completed within two hundred seventy (270) days after the necessity for repairs
as a result of such damage becomes known to Landlord, without the payment of
overtime or other premiums, and until such repairs are completed rent shall be
abated in proportion to the part of the Premises which is unusable by Tenant in
the conduct of its business (but there shall be no abatement of rent by reason
of any portion of the Premises being unusable for a period equal to one (1) day
or less).  However, if the damage is due to the fault or neglect of Tenant, its
employees, agents, contractors, guests, invitees and the like, there shall be no
abatement of rent, unless and to the extent Landlord receives rental income
insurance proceeds.  Upon the occurrence of any damage to the Premises, Tenant
shall assign to Landlord (or to any party designated by Landlord) all insurance
proceeds payable to Tenant under Section 14A(ii)(A) above; provided, however,
that if the cost of repair of improvements within the Premises by Landlord
exceeds the amount of insurance proceeds received by Landlord from Tenant's
insurance carrier, as so assigned by Tenant, such excess costs shall be paid by
Tenant to Landlord prior to Landlord's repair of such damage.  If repairs
cannot, in Landlord's opinion, be completed within two hundred seventy (270)
days after the necessity for repairs as a result of such damage becomes known to
Landlord without the payment of overtime or other premiums, Landlord may, at its
option, either (i) make such repairs in a reasonable time and in such event this
Lease shall continue in effect and the Basic Rental shall be abated, if at all,
in the manner provided in this Section 16, or (ii) elect not to effect such
repairs and instead terminate this Lease, by notifying Tenant in writing of such
termination within sixty (60) days after Landlord learns of the necessity for
repairs as a result of damage, such notice to include a termination date giving
Tenant sixty (60) days to vacate the Premises.  In addition, Landlord may elect
to terminate this Lease if the Project shall be damaged by fire or other
casualty or cause, whether or not the Premises are affected, if the damage is
not fully covered, except for deductible amounts, by Landlord's insurance
policies.  Finally, if the Premises or the Project is damaged to any substantial
extent during the last twelve (12) months of the Term, then notwithstanding
anything contained in this Section 16 to the contrary, Landlord shall have the
option to terminate this Lease by giving written notice to Tenant of the
exercise of such option within sixty (60) days after Landlord learns of the
necessity for repairs as the result of such damage.  A total destruction of the
Project shall automatically terminate this Lease.  Except as provided in this
Section 16, there shall be no abatement of rent and no liability of Landlord by
reason of any injury to or interference with Tenant's business or property
arising from such damage or destruction or the making of any repairs,
alterations or improvements in or to any portion of the Project or the Premises
or in or to fixtures, appurtenances and equipment therein.  Tenant understands
that Landlord will not carry insurance of any kind on Tenant's furniture,
furnishings, trade fixtures or equipment, and that Landlord shall not be
obligated to repair any damage thereto or replace the same.  Tenant acknowledges
that Tenant shall have no right to any proceeds of insurance carried by Landlord
relating to property damage.  With respect to any damage which Landlord is
obligated to repair or elects to repair, Tenant, as a material inducement to
Landlord entering into this Lease, irrevocably waives and releases any rights
under law to terminate this Lease.  Without limiting the foregoing, Tenant
hereby waives any right it may have to terminate this Lease pursuant to Arizona
Revised Statutes § 33-343 as a result of any destruction
 
17.
SUBORDINATION

 
This Lease is subject to and Tenant agrees to comply with all matters of record
affecting the Real Property.  This Lease is also subject and subordinate to all
ground or underlying leases, mortgages and deeds of trust which affect the Real
Property, as well as all renewals, modifications, consolidations, replacements
and extensions thereof; provided, however, if the lessor under any such lease or
the holder or holders of any such mortgage or deed of trust shall advise
Landlord that they desire or require this Lease to be prior and superior
thereto, upon written request of Landlord to Tenant, Tenant agrees to promptly
execute, acknowledge and deliver any and all documents or instruments which
Landlord or such lessor, holder or holders deem necessary or desirable for
purposes thereof.  Landlord shall have the right to cause this Lease to be and
become and remain subject and subordinate to any and all ground or underlying
leases, mortgages or deeds of trust which may hereafter be executed covering the
Premises, the Project or the property or any renewals, modifications,
consolidations, replacements or extensions thereof, for the full amount of all
advances made or to be made thereunder and without regard to the time or
character of such advances, together with interest thereon and subject to all
the terms and provisions thereof; provided, however, that Landlord obtains from
the lender or other party in question a written undertaking in favor of Tenant
to the effect that such lender or other party will not disturb Tenant's right of
possession under this Lease if Tenant is not then or thereafter in breach of any
covenant or provision of this Lease.  Tenant agrees, within ten (10) days after
Landlord's written request therefor, to execute, acknowledge and deliver upon
request any and all documents or instruments requested by Landlord or necessary
or proper to assure the subordination of this Lease to any such mortgages, deed
of trust, or leasehold estates (hereinafter, an "SNDA").  If Tenant fails to
timely deliver an executed SNDA to Landlord pursuant to the terms of this
Section 17, then it would be impracticable or extremely difficult to fix
Landlord's actual damages; consequently, without limiting any other rights or
remedies of Landlord, Landlord shall have the right to charge Tenant an amount
equal to Five Hundred Dollars ($500.00) per day for each day thereafter until
Tenant delivers to Landlord an SNDA pursuant to the terms hereof. Tenant agrees
that in the event any proceedings are brought for the foreclosure of any
mortgage or deed of trust or any deed in lieu thereof, to attorn to the
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof as so requested to do so by such purchaser and to recognize such
purchaser as the lessor under this Lease; Tenant shall, within five (5) days
after request execute such further instruments or assurances as such purchaser
may reasonably deem necessary to evidence or confirm such attornment.  Tenant
agrees to provide copies of any notices of Landlord's default under this Lease
to any mortgagee or deed of trust beneficiary whose address has been provided to
Tenant and Tenant shall provide such mortgagee or deed of trust beneficiary a
commercially reasonable time after receipt of such notice within which to cure
any such default.  Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

 
16

--------------------------------------------------------------------------------

 
 
18.
EMINENT DOMAIN

 
If the whole of the Premises or the Project or so much thereof as to render the
balance unusable by Tenant shall be taken under power of eminent domain, or is
sold, transferred or conveyed in lieu thereof, this Lease shall automatically
terminate as of the date of such condemnation, or as of the date possession is
taken by the condemning authority, at Landlord's option.  No award for any
partial or entire taking shall be apportioned, and Tenant hereby assigns to
Landlord any award which may be made in such taking or condemnation, together
with any and all rights of Tenant now or hereafter arising in or to the same or
any part thereof; provided, however, that nothing contained herein shall be
deemed to give Landlord any interest in or to require Tenant to assign to
Landlord any award made to Tenant for the taking of personal property and trade
fixtures belonging to Tenant and removable by Tenant at the expiration of the
Term hereof as provided hereunder or for the interruption of, or damage to,
Tenant's business.  In the event of a partial taking described in this Section
18, or a sale, transfer or conveyance in lieu thereof, which does not result in
a termination of this Lease, the Basic Rental shall be apportioned according to
the ratio that the part of the Premises remaining useable by Tenant bears to the
total area of the Premises.  Tenant hereby waives any and all rights it might
otherwise have under law to terminate this Lease in the event of a taking under
power of eminent domain.
 
19.
DEFAULT

 
Each of the following acts or omissions of Tenant or of any guarantor of
Tenant's performance hereunder, or occurrences, shall constitute an "Event of
Default":
 
A.           Failure or refusal to pay Basic Rental, Additional Rent or any
other amount to be paid by Tenant to Landlord hereunder within five (5) calendar
days after notice that the same is due or payable hereunder; said five (5) day
period shall be in lieu of, and not in addition to, any statutory notice
requirements;
 
B.           Except as set forth in items (a) above and (c) through and
including (g) below, failure to perform or observe any other covenant or
condition of this Lease to be performed or observed within thirty (30) days
following written notice to Tenant of such failure.  Such thirty (30) day notice
shall be in lieu of, and not in addition to, any statutory notice requirements;
provided, however, if the nature of such default is such that the same cannot be
reasonably cured within a thirty (30) day period, Tenant shall not be deemed to
be in default if Tenant diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure said default;
 
C.           Abandonment or vacating or failure to accept tender of possession
of the Premises or any significant portion thereof;
 
D.           The taking in execution or by similar process or law (other than by
eminent domain) of the estate hereby created;
 
E.           The filing by Tenant or any guarantor hereunder in any court
pursuant to any statute of a petition in bankruptcy or insolvency or for
reorganization or arrangement for the appointment of a receiver of all or a
portion of Tenant's property; the filing against Tenant or any guarantor
hereunder of any such petition, or the commencement of a proceeding for the
appointment of a trustee, receiver or liquidator for Tenant, or for any
guarantor hereunder, or of any of the property of either, or a proceeding by any
governmental authority for the dissolution or liquidation of Tenant or any
guarantor hereunder, if such proceeding shall not be dismissed or trusteeship
discontinued within thirty (30) days after commencement of such proceeding or
the appointment of such trustee or receiver; or the making by Tenant or any
guarantor hereunder of an assignment for the benefit of creditors.  Tenant
hereby stipulates to the lifting of the automatic stay in effect and relief from
such stay for Landlord in the event Tenant files a petition under the United
States Bankruptcy laws, for the purpose of Landlord pursuing its rights and
remedies against Tenant and/or a guarantor of this Lease;
 
F.           Tenant's failure to cause to be released any mechanics liens filed
against the Premises or the Project within thirty (30) days after the date the
same shall have been filed or recorded; or
 
G.           Tenant's failure to observe or perform according to the provisions
of Sections 7, 14, 17 or 25 within five (5) business days after notice from
Landlord.
 
All defaults by Tenant of any covenant or condition of this Lease shall be
deemed by the parties hereto to be material.

 
17

--------------------------------------------------------------------------------

 
 
20.
REMEDIES

 
A.           Upon the occurrence of an Event of Default under this Lease as
provided in Section 19 hereof, Landlord may exercise all of its remedies to the
extent permitted by law, including but not limited to, terminating this Lease,
reentering the Premises and removing all persons and property therefrom, which
property may be stored by Landlord at a warehouse or elsewhere at the risk,
expense and for the account of Tenant.  If Landlord elects to terminate this
Lease, Landlord shall be entitled to recover from Tenant the aggregate of all
amounts permitted by law, including but not limited to the following (to the
extent permitted by law): (i) the worth at the time of award of the amount of
any unpaid rent which had been earned at the time of such termination; plus (ii)
the worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus (iii) the worth at the time of award of the amount by which the
unpaid rent for the balance of the Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus (iv) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom, specifically including but not limited to, tenant improvement
expenses, brokerage commissions and advertising expenses incurred, expenses of
remodeling the Premises or any portion thereof for a new tenant, whether for the
same or a different use, and any special concessions made to obtain a new
tenant; and (v) at Landlord's election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by applicable
law.  The term "rent" as used in this Section 20A shall be deemed to be and to
mean all sums of every nature required to be paid by Tenant pursuant to the
terms of this Lease, whether to Landlord or to others.  As used in items (i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in item (e), below, but in no case greater than
the maximum amount of such interest permitted by law.  As used in item (iii),
above, the "worth at the time of award" shall be computed by discounting such
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award plus one percent (1%).
 
B.           Nothing in this Section 20 shall be deemed to affect Landlord's
right to indemnification for liability or liabilities arising prior to the
termination of this Lease for personal injuries or property damage under the
indemnification clause or clauses contained in this Lease.
 
C.           Notwithstanding anything to the contrary set forth herein,
Landlord's re-entry to perform acts of maintenance or preservation of or in
connection with efforts to relet the Premises or any portion thereof, or the
appointment of a receiver upon Landlord's initiative to protect Landlord's
interest under this Lease shall not terminate Tenant's right to possession of
the Premises or any portion thereof and, until Landlord does elect to terminate
this Lease, this Lease shall continue in full force and effect and Landlord may
enforce all of Landlord's rights and remedies hereunder.  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.
 
D.           All rights, powers and remedies of Landlord hereunder and under any
other agreement now or hereafter in force between Landlord and Tenant shall be
cumulative and not alternative and shall be in addition to all rights, powers
and remedies given to Landlord by law, and the exercise of one or more rights or
remedies shall not impair Landlord's right to exercise any other right or
remedy.
 
E.           Any amount due from Tenant to Landlord hereunder which is not paid
when due shall bear interest at the lower of twelve percent (12%) per annum or
the maximum lawful rate of interest from the due date until paid, unless
otherwise specifically provided herein, but the payment of such interest shall
not excuse or cure any default by Tenant under this Lease.  In addition to such
interest:  (i) if Rental is not paid on or before the fifth (5th) day of the
calendar month for which the same is due, a late charge equal to ten percent
(10%) of the amount overdue or $100, whichever is greater, shall be immediately
due and owing and shall accrue for each calendar month or part thereof until
such rental, including the late charge, is paid in full, which late charge
Tenant hereby agrees is a reasonable estimate of the damages Landlord shall
suffer as a result of Tenant's late payment and (ii) an additional charge of $25
shall be assessed for any check given to Landlord by or on behalf of Tenant
which is not honored by the drawee thereof; which damages include Landlord's
additional administrative and other costs associated with such late payment and
unsatisfied checks and the parties agree that it would be impracticable or
extremely difficult to fix Landlord's actual damage in such event.  Tenant
agrees, with respect to each rate of interest set forth herein, to an effective
rate of interest that is the stated rate plus any additional rate of interest
resulting from any other charges in the nature of interest paid or to be paid by
or on behalf of Tenant, or any benefit received or to be received by Landlord,
in connection with this Lease or the underlying rental activity.  Tenant agrees,
with respect to each rate of interest set forth herein, to an effective rate of
interest that is the stated rate plus any additional rate of interest resulting
from any other charges for in the nature of interest paid or to be paid by or on
behalf of Tenant, or any benefit received or to be received by Landlord, in
connection with this Lease or the underlying rental activity.  Such charges for
interest and late payments and unsatisfied checks are separate and cumulative
and are in addition to and shall not diminish or represent a substitute for any
or all of Landlord's rights or remedies under any other provision of this Lease.
 
F.           Landlord shall not be in default under this Lease unless Landlord
fails to perform obligations required of Landlord within forty-five (45) days
after written notice is delivered by Tenant to Landlord and to the holder of any
mortgages or deeds of trust (collectively, "Lender") covering the Premises whose
name and address shall have theretofore been furnished to Tenant in writing,
specifying the obligation which Landlord has failed to perform; provided,
however, that if the nature of Landlord's obligation is such that more than
forty-five (45) days are required for performance, then Landlord shall not be in
default if Landlord or Lender commences performance within such forty-five (45)
day period and thereafter diligently prosecutes the same to completion.

 
18

--------------------------------------------------------------------------------

 
 
21.
TRANSFER OF LANDLORD'S INTEREST

 
In the event of any transfer or termination of Landlord's interest in the
Premises or the Project by sale, assignment, transfer, foreclosure, deed-in-lieu
of foreclosure or otherwise whether voluntary or involuntary, Landlord shall be
automatically relieved of any and all obligations and liabilities on the part of
Landlord from and after the date of such transfer or termination, including
furthermore without limitation, the obligation of Landlord under Section 4 above
to return the security deposit, provided said security deposit is transferred to
said transferee.  Tenant agrees to attorn to the transferee upon any such
transfer and to recognize such transferee as the lessor under this Lease and
Tenant shall, within five (5) days after request, execute such further
instruments or assurances as such transferee may reasonably deem necessary to
evidence or confirm such attornment.
 
22.
BROKER

 
In connection with this Lease, Tenant warrants and represents that it has had
dealings only with firm(s) set forth in Section 1J of the Basic Lease Provisions
and that it knows of no other person or entity who is or might be entitled to a
commission, finder's fee or other like payment in connection herewith and does
hereby indemnify and agree to hold Landlord, its agents, members, partners,
representatives, officers, affiliates, shareholders, employees, successors and
assigns harmless from and against any and all loss, liability and expenses that
Landlord may incur should such warranty and representation prove incorrect,
inaccurate or false.
 
23.
PARKING

 
Tenant shall rent from Landlord, commencing on the Commencement Date, the number
of unreserved parking passes set forth in Section 1K of the Basic Lease
Provisions, which parking passes shall pertain to the Project parking
facility.  Tenant shall have the right to convert up to five (5) unreserved
parking passes to reserved parking passes on the executive parking level below
the Building.  Additionally, Tenant shall also have the right to convert up to
five (5) unreserved parking passes to reserved parking passes in the parking
structure adjacent to the Building.  Tenant shall pay to Landlord for parking
passes the prevailing rate charged from time to time at the location of such
parking passes, which rates for the initial Term are $85.00 per reserved parking
pass per month on the executive parking level below the Building, $65.00 per
reserved parking pass per month in the parking structure adjacent to the
Building, and $45.00 per unreserved parking pass per month, which rates shall
remain in effect throughout the initial Lease Term.  In addition, Tenant shall
be responsible for the full amount of any taxes imposed by any governmental
authority in connection with the renting of such parking passes by Tenant or the
use of the parking facility by Tenant.  Tenant's continued right to use the
parking passes is conditioned upon Tenant abiding by all rules and regulations
which are prescribed from time to time for the orderly operation and use of the
parking facility where the parking passes are located, including any sticker or
other identification system established by Landlord, Tenant's cooperation in
seeing that Tenant's employees and visitors also comply with such rules and
regulations, and Tenant not being in default under this Lease.  Landlord
specifically reserves the right to change the size, configuration, design,
layout and all other aspects of the Project parking facility at any time and
Tenant acknowledges and agrees that Landlord may, without incurring any
liability to Tenant and without any abatement of rent under this Lease, from
time to time, close-off or restrict access to the Project parking facility for
purposes of permitting or facilitating any such construction, alteration or
improvements.  Landlord may, from time to time, relocate any reserved parking
spaces (if any) rented by Tenant to another location in the Project parking
facility.  Landlord may delegate its responsibilities hereunder to a parking
operator or a lessee of the parking facility in which case such parking operator
or lessee shall have all the rights of control attributed hereby to the
Landlord.  The parking passes rented by Tenant pursuant to this Section 23 are
provided to Tenant solely for use by Tenant's own personnel and such passes may
not be transferred, assigned, subleased or otherwise alienated by Tenant without
Landlord's prior approval.  Tenant may validate visitor parking by such method
or methods as the Landlord may establish, at the validation rate from time to
time generally applicable to visitor parking.  Nowithstanding the foregoing,
Tenant’s obligation to pay parking costs shall be abated with respect to the
period from Month 1 through Month 8 of the initial Lease Term.

 
19

--------------------------------------------------------------------------------

 
 
24.
WAIVER

 
No waiver by Landlord of any provision of this Lease shall be deemed to be a
waiver of any other provision hereof or of any subsequent breach by Tenant of
the same or any other provision.  No provision of this Lease may be waived by
Landlord, except by an instrument in writing executed by Landlord.  Landlord's
consent to or approval of any act by Tenant requiring Landlord's consent or
approval shall not be deemed to render unnecessary the obtaining of Landlord's
consent to or approval of any subsequent act of Tenant, whether or not similar
to the act so consented to or approved.  No act or thing done by Landlord or
Landlord's agents during the Term of this Lease shall be deemed an acceptance of
a surrender of the Premises, and no agreement to accept such surrender shall be
valid unless in writing and signed by Landlord.  The subsequent acceptance of
rent hereunder by Landlord shall not be deemed to be a waiver of any preceding
breach by Tenant of any term, covenant or condition of this Lease, other than
the failure of Tenant to pay the particular rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
rent.  Any payment by Tenant or receipt by Landlord of an amount less than the
total amount then due hereunder shall be deemed to be in partial payment only
thereof and not a waiver of the balance due or an accord and satisfaction,
notwithstanding any statement or endorsement to the contrary on any check or any
other instrument delivered concurrently therewith or in reference
thereto.  Accordingly, Landlord may accept any such amount and negotiate any
such check without prejudice to Landlord's right to recover all balances due and
owing and to pursue its other rights against Tenant under this Lease, regardless
of whether Landlord makes any notation on such instrument of payment or
otherwise notifies Tenant that such acceptance or negotiation is without
prejudice to Landlord's rights.
 
25.
ESTOPPEL CERTIFICATE

 
Tenant shall, at any time and from time to time, upon not less than ten (10)
days' prior written notice from Landlord, execute, acknowledge and deliver to
Landlord a statement in writing (the "Estoppel Certificate") certifying the
following information, (but not limited to the following information in the
event further information is requested by Landlord): (i) that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification and certifying that this Lease, as modified, is in full force
and effect); (ii) the dates to which the rental and other charges are paid in
advance, if any; (iii) the amount of Tenant's security deposit, if any; and (iv)
acknowledging that there are not, to Tenant's knowledge, any uncured defaults on
the part of Landlord hereunder, and no events or conditions then in existence
which, with the passage of time or notice or both, would constitute a default on
the part of Landlord hereunder, or specifying such defaults, events or
conditions, if any are claimed.  It is expressly understood and agreed that any
such statement may be relied upon by any prospective purchaser or encumbrancer
of all or any portion of the Real Property.  Tenant's failure to deliver such
statement within such time shall constitute an admission by Tenant that all
statements contained therein are true and correct.  Furthermore, if Tenant fails
to timely deliver an Estoppel Certificate to Landlord pursuant to the terms of
this Section 25, then without limiting any other rights and remedies of
Landlord, Landlord shall have the right to charge Tenant an amount equal to $500
per day for each day thereafter until Tenant delivers to Landlord an Estoppel
Certificate pursuant to the terms hereof.  Tenant acknowledges and agrees that
(A) such charge compensates Landlord for the administrative costs caused by the
delinquency, and (B) Landlord's damage would be difficult to compute and the
amount stated in this paragraph represents a reasonable estimate of such
damage.  Tenant hereby irrevocably appoints Landlord as Tenant's
attorney-in-fact and in Tenant's name, place and stead to execute any and all
documents described in this Section 25 if Tenant fails to do so within the
specified time period.
 
26.
LIABILITY OF LANDLORD

 
Notwithstanding anything in this Lease to the contrary, any remedy of Tenant for
the collection of a judgment (or other judicial process) requiring the payment
of money by Landlord in the event of any default by Landlord hereunder or any
claim, cause of action or obligation, contractual, statutory or otherwise by
Tenant against Landlord or the Landlord Parties concerning, arising out of or
relating to any matter relating to this Lease and all of the covenants and
conditions or any obligations, contractual, statutory, or otherwise set forth
herein, shall be limited solely and exclusively to an amount which is equal to
the lesser of (i) the interest of Landlord in and to the Project, and (ii) the
interest Landlord would have in the Project if the Project were encumbered by
third party debt in an amount equal to ninety percent (90%) of the then current
value of the Project (as such value is reasonably determined by Landlord).  No
other property or assets of Landlord or any Landlord Party shall be subject to
levy, execution or other enforcement procedure for the satisfaction of Tenant's
remedies under or with respect to this Lease, Landlord's obligations to Tenant,
whether contractual, statutory or otherwise, the relationship of Landlord and
Tenant hereunder, or Tenant's use or occupancy of the Premises.
 
27.
INABILITY TO PERFORM

 
This Lease and the obligations of Tenant hereunder shall not be affected or
impaired because Landlord is unable to fulfill any of its obligations hereunder
or is delayed in doing so, if such inability or delay is caused by reason of any
prevention, delay, stoppage due to strikes, lockouts, acts of God, acts of
terrorism, or any other cause previously, or at such time, beyond the reasonable
control or anticipation of Landlord (collectively, a "Force Majeure") and
Landlord's obligations under this Lease shall be forgiven and suspended by any
such Force Majeure.

 
20

--------------------------------------------------------------------------------

 
 
28.
HAZARDOUS WASTE

 
A.           Tenant shall not cause or permit any Hazardous Material (as defined
in Section 28D below) to be brought, kept or used in or about the Project by
Tenant, its agents, employees, contractors, or invitees.  Tenant indemnifies
Landlord and the Landlord Parties from and against any breach by Tenant of the
obligations stated in the preceding sentence, and agrees to defend and hold
Landlord and the Landlord Parties harmless from and against any and all claims,
judgments, damages, penalties, fines, costs, liabilities, or losses (including,
without limitation, diminution in value of the Project, damages for the loss or
restriction or use of rentable or usable space or of any amenity of the Project,
damages arising from any adverse impact or marketing of space in the Project,
and sums paid in settlement of claims, attorneys' fees and costs, consultant
fees, and expert fees) which arise during or after the Term of this Lease as a
result of such breach.  This indemnification of Landlord and the Landlord
Parties by Tenant includes, without limitation, costs incurred in connection
with any investigation of site conditions or any cleanup, remedial, removal, or
restoration work required by any federal, state, or local governmental agency or
political subdivision because of Hazardous Material present in the soil or
ground water on or under the Project.  Without limiting the foregoing, if the
presence of any Hazardous Material on the Project caused or permitted by Tenant
results in any contamination of the Project, then subject to the provisions of
Sections 9, 10 and 11 hereof, Tenant shall promptly take all actions at its sole
expense as are necessary to return the Project to the condition existing prior
to the introduction of any such Hazardous Material and the contractors to be
used by Tenant for such work must be approved by Landlord, which approval shall
not be unreasonably withheld so long as such actions would not potentially have
any material adverse long-term or short-term effect on the Project and so long
as such actions do not materially interfere with the use and enjoyment of the
Project by the other tenants thereof; provided however, Landlord shall also have
the right, by written notice to Tenant, to directly undertake any such
mitigation efforts with regard to Hazardous Materials in or about the Project
due to Tenant's breach of its obligations pursuant to this Section 28A, and to
charge Tenant, as Additional Rent, for the costs thereof.
 
B.           Landlord and Tenant acknowledge that Landlord may become legally
liable for the costs of complying with Laws (as defined in Section 28E below)
relating to Hazardous Material which are not the responsibility of Landlord or
the responsibility of Tenant, including the following:  (i) Hazardous Material
present in the soil or ground water on the Project of which Landlord has no
knowledge as of the effective date of this Lease; (ii) a change in Laws which
relate to Hazardous Material which make that Hazardous Material which is present
on the Real Property as of the effective date of this Lease, whether known or
unknown to Landlord, a violation of such new Laws; (iii) Hazardous Material that
migrates, flows, percolates, diffuses, or in any way moves on to, or under, the
Project after the effective date of this Lease; or Hazardous Material present on
or under the Project as a result of any discharge, dumping or spilling (whether
accidental or otherwise) on the Project by other lessees of the Project or their
agents, employees, contractors, or invitees, or by others.  Accordingly,
Landlord and Tenant agree that the cost of complying with Laws relating to
Hazardous Material on the Project for which Landlord is legally liable and which
are paid or incurred by Landlord shall be an Operating Cost (and Tenant shall
pay Tenant's Proportionate Share thereof in accordance with Section 3) unless
the cost of such compliance as between Landlord and Tenant, is made the
responsibility of Tenant pursuant to Section 28A above.  To the extent any such
Operating Cost relating to Hazardous Material is subsequently recovered or
reimbursed through insurance, or recovery from responsible third parties or
other action, Tenant shall be entitled to a proportionate reimbursement to the
extent it has paid its share of such Operating Cost to which such recovery or
reimbursement relates.
 
C.           It shall not be unreasonable for Landlord to withhold its consent
to any proposed Transfer if (i) the proposed transferee's anticipated use of the
Premises involves the generation, storage, use, treatment, or disposal of
Hazardous Material; (ii) the proposed Transferee has been required by any prior
landlord, lender, or governmental authority to take remedial action in
connection with Hazardous Material contaminating a property if the contamination
resulted from such Transferee's actions or use of the property in question; or
(iii) the proposed Transferee is subject to an enforcement order issued by any
governmental authority in connection with the use, disposal, or storage of a
Hazardous Material.
 
D.           As used herein, the term "Hazardous Material" means any hazardous
or toxic substance, material, or waste which is or becomes regulated by any
local governmental authority, the State of Arizona or the United States
Government.  The term "Hazardous Material" includes, without limitation, any
material or substance which is (i) designated as a "Hazardous Substance"
pursuant to Section 311 of the Federal Water Pollution Control Act (33 U.S.C. §
1317), (ii) defined as a "Hazardous Waste" pursuant to Section 1004 of the
Federal Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq. (42
U.S.C. § 6903), (iii) defined as a "Hazardous Substance" pursuant to Section 101
of the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. § 9601 et seq. (42 U.S.C. § 9601), or (iv) defined as a "Hazardous
Substance", "Hazardous Waste" or "Hazardous Material", pursuant to the Arizona
Hazardous Waste Management Act (§§ 49-921 et seq., Arizona Revised Statutes),
and/or the Arizona Environmental Quality Act (§§ 49-1001 et seq., Arizona
Revised Statutes).

 
21

--------------------------------------------------------------------------------

 

 
E.           As used herein, the term "Laws" means any applicable federal, state
or local law, ordinance, or regulation relating to any Hazardous Material
affecting the Project, including, without limitation, the laws, ordinances, and
regulations referred to in Section 28D above.
 
29.
SURRENDER OF PREMISES; REMOVAL OF PROPERTY

 
A.           The voluntary or other surrender of this Lease by Tenant to
Landlord, or a mutual termination hereof, shall not work a merger, and shall at
the option of Landlord, operate as an assignment to it of any or all subleases
or subtenancies affecting the Premises.
 
B.           Upon the expiration of the Term of this Lease, or upon any earlier
termination of this Lease, Tenant shall quit and surrender possession of the
Premises to Landlord in good order and condition, reasonable wear and tear and
repairs which are Landlord's obligation excepted, and shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, all furniture, equipment, business and trade fixtures, free-standing
cabinet work, moveable partitioning, telephone and data cabling and other
articles of personal property in the Premises (except to the extent Landlord
elects by notice to Tenant to exercise its option to have any subleases or
subtenancies assigned to it), and Tenant shall repair all damage to the Premises
resulting from the removal of such items from the Premises.
 
C.           Whenever Landlord shall reenter the Premises as provided in Section
20 hereof, or as otherwise provided in this Lease, any property of Tenant not
removed by Tenant upon the expiration of the Term of this Lease (or within
forty-eight (48) hours after a termination by reason of Tenant's default), as
provided in this Lease, shall be considered abandoned and Landlord may remove
any or all of such items and dispose of the same in any manner or store the same
in a public warehouse or elsewhere for the account and at the expense and risk
of Tenant, and if Tenant shall fail to pay the cost of storing any such property
after it has been stored for a period of thirty (30) days or more, Landlord may
sell any or all of such property at public or private sale, in such manner and
at such times and places as Landlord, in its sole discretion, may deem proper,
without notice to or demand upon Tenant, for the payment of all or any part of
such charges or the removal of any such property, and shall apply the proceeds
of such sale as follows:  first, to the cost and expense of such sale, including
reasonable attorneys' fees and costs for services rendered; second, to the
payment of the cost of or charges for storing any such property; third, to the
payment of any other sums of money which may then or thereafter be due to
Landlord from Tenant under any of the terms hereof; and fourth, the balance, if
any, to Tenant.
 
D.           All fixtures, Tenant Improvements, Alterations and/or appurtenances
attached to or built into the Premises prior to or during the Term, whether by
Landlord or Tenant and whether at the expense of Landlord or Tenant, or of both,
shall be and remain part of the Premises and shall not be removed by Tenant at
the end of the Term unless otherwise expressly provided for in this Lease or
unless such removal is required by Landlord.  Such fixtures, Tenant
Improvements, Alterations and/or appurtenances shall include but not be limited
to:  all floor coverings, drapes, paneling, built-in cabinetry, molding, doors,
vaults (including vault doors), plumbing systems, security systems, electrical
systems, lighting systems, communication systems, all fixtures and outlets for
the systems mentioned above and for all telephone, radio and television
purposes, and any special flooring or ceiling installations.
 
30.
MISCELLANEOUS

 
A.        SEVERABILITY; ENTIRE AGREEMENT.  ANY PROVISION OF THIS LEASE WHICH
SHALL PROVE TO BE INVALID, VOID, OR ILLEGAL SHALL IN NO WAY AFFECT, IMPAIR OR
INVALIDATE ANY OTHER PROVISION HEREOF AND SUCH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.  THIS LEASE AND THE EXHIBITS AND ANY ADDENDUM ATTACHED
HERETO CONSTITUTE THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH REGARD TO
TENANT'S OCCUPANCY OR USE OF ALL OR ANY PORTION OF THE PROJECT, AND NO PRIOR
AGREEMENT OR UNDERSTANDING PERTAINING TO ANY SUCH MATTER SHALL BE EFFECTIVE FOR
ANY PURPOSE.  NO PROVISION OF THIS LEASE MAY BE AMENDED OR SUPPLEMENTED EXCEPT
BY AN AGREEMENT IN WRITING SIGNED BY THE PARTIES HERETO OR THEIR SUCCESSOR IN
INTEREST.  THE PARTIES AGREE THAT ANY DELETION OF LANGUAGE FROM THIS LEASE PRIOR
TO ITS MUTUAL EXECUTION BY LANDLORD AND TENANT SHALL NOT BE CONSTRUED TO HAVE
ANY PARTICULAR MEANING OR TO RAISE ANY PRESUMPTION, CANON OF CONSTRUCTION OR
IMPLICATION INCLUDING, WITHOUT LIMITATION, ANY IMPLICATION THAT THE PARTIES
INTENDED THEREBY TO STATE THE CONVERSE, OBVERSE OR OPPOSITE OF THE DELETED
LANGUAGE.
 
B.        Attorneys' Fees; Waiver of Jury Trial.

 
22

--------------------------------------------------------------------------------

 
 
 
(i)
In any action to enforce the terms of this Lease, including any suit by Landlord
for the recovery of rent or possession of the Premises, the losing party shall
pay the successful party a reasonable sum for attorneys' fees and costs in such
suit or action, at trial, on petition for review and on appeal and such
attorneys' fees and costs shall be deemed to have accrued prior to the
commencement of such action and shall be paid whether or not such action is
prosecuted to judgment. Tenant shall also reimburse Landlord for all costs
incurred by Landlord in connection with enforcing its rights under this Lease
against Tenant following a bankruptcy by Tenant or otherwise, including without
limitation, legal fees, experts’ fees and expenses, court costs and consulting
fees.

 
 
(ii)
Should Landlord, without fault on Landlord's part, be made a party to any
litigation instituted by Tenant or by any third party against Tenant, or by or
against any person holding under or using the Premises by license of Tenant, or
for the foreclosure of any lien for labor or material furnished to or for Tenant
or any such other person or otherwise arising out of or resulting from any act
or transaction of Tenant or of any such other person, Tenant covenants to save
and hold Landlord harmless from any judgment rendered against Landlord or the
Premises or any part thereof and from all costs and expenses, including
reasonable attorneys' fees and costs incurred by Landlord in connection with
such litigation.

 
 
(iii)
TO THE EXTENT PERMITTED BY LAW, EACH PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION SEEKING SPECIFIC PERFORMANCE OF ANY PROVISION OF THIS LEASE,
FOR DAMAGES FOR ANY BREACH UNDER THIS LEASE, OR OTHERWISE FOR ENFORCEMENT OF ANY
RIGHT OR REMEDY HEREUNDER.

 
C.        Time of Essence.  Each of Tenant's covenants herein is a condition and
time is of the essence with respect to the performance of every provision of
this Lease.
 
D.        Headings; Joint and Several.  The section headings contained in this
Lease are for convenience only and do not in any way limit or amplify any term
or provision hereof.  The terms "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular, the neuter shall include the
masculine and feminine genders and the obligations herein imposed upon Tenant
shall be joint and several as to each of the persons, firms or corporations of
which Tenant may be composed.
 
E.         Reserved Area.  Tenant hereby acknowledges and agrees that the
exterior walls of the Premises and the area between the finished ceiling of the
Premises and the slab of the floor of the Project thereabove have not been
demised hereby and the use thereof together with the right to install, maintain,
use, repair and replace pipes, ducts, conduits, wiring and cabling leading
through, under or above the Premises or throughout the Project in locations
which will not materially interfere with Tenant's use of the Premises and
serving other parts of the Project are hereby excepted and reserved unto
Landlord.
 
F.         NO OPTION.  THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR
REPRESENTATIVE FOR EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN
OPTION OR OFFER TO LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED
HEREIN OR A RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED
HEREBY THAT THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY
LANDLORD AND TENANT AND DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.
 
G.         Use of Project Name; Improvements.  Tenant shall not be allowed to
use the name, picture or representation of the Project, or words to that effect,
in connection with any business carried on in the Premises or otherwise (except
as Tenant's address) without the prior written consent of Landlord.  In the
event that Landlord undertakes any additional improvements on the Real Property
including but not limited to new construction or renovation or additions to the
existing improvements, Landlord shall not be liable to Tenant for any noise,
dust, vibration or interference with access to the Premises or disruption in
Tenant's business caused thereby.
 
H.         Rules and Regulations.  Tenant shall observe faithfully and comply
strictly with the rules and regulations ("Rules and Regulations") attached to
this Lease as EXHIBIT B and made a part hereof, and such other Rules and
Regulations as Landlord may from time to time reasonably adopt for the safety,
care and cleanliness of the Project, the facilities thereof, or the preservation
of good order therein.  Landlord shall not be liable to Tenant for violation of
any such Rules and Regulations, or for the breach of any covenant or condition
in any lease by any other tenant in the Project.  A waiver by Landlord of any
Rule or Regulation for any other tenant shall not constitute nor be deemed a
waiver of the Rule or Regulation for this Tenant.

 
23

--------------------------------------------------------------------------------

 
 
I.           Quiet Possession.  Upon Tenant's paying the Basic Rental,
Additional Rent and other sums provided hereunder and observing and performing
all of the covenants, conditions and provisions on Tenant's part to be observed
and performed hereunder, Tenant shall have quiet possession of the Premises for
the entire Term hereof, subject to all of the provisions of this Lease.
 
J.           Rent.  All payments required to be made hereunder to Landlord
(other than the Security Deposit) shall be deemed to be rent, whether or not
described as such.
 
K.         Successors and Assigns.  Subject to the provisions of Sections 15, 17
and 21 hereof, all of the covenants, conditions and provisions of this Lease
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective heirs, personal representatives, successors and assigns.
 
L.          Notices.  Any notice required or permitted to be given hereunder
shall be in writing and may be given by personal service evidenced by a signed
receipt (or refusal to accept delivery) or sent by registered or certified mail,
return receipt requested, or via overnight courier, and, except as otherwise
expressly provided herein, shall be effective upon proof of delivery (or refusal
to accept delivery), addressed to Tenant at the Premises or to Landlord at the
management office for the Project, with a copy to Landlord, c/o Arden Realty,
Inc., 11601 Wilshire Boulevard, Fourth Floor, Los Angeles, California 90025,
Attn:  Legal Department.  Either party may by notice to the other specify a
different address for notice purposes except that, upon Tenant's taking
possession of the Premises, the Premises shall constitute Tenant's address for
notice purposes.  A copy of all notices to be given to Landlord hereunder shall
be concurrently transmitted by Tenant to such party hereafter designated by
notice from Landlord to Tenant.  Any notices sent by Landlord regarding or
relating to eviction procedures, including without limitation three (3) day
notices, may be sent by regular mail.
 
M.        Persistent Delinquencies.  In the event that Tenant shall be
delinquent by more than fifteen (15) days in the payment of rent on three (3)
separate occasions in any twelve (12) month period, Landlord shall have the
right to terminate this Lease by thirty (30) days written notice given by
Landlord to Tenant within thirty (30) days of the last such delinquency.
 
N.         Right of Landlord to Perform.  All covenants and agreements to be
performed by Tenant under any of the terms of this Lease shall be performed by
Tenant at Tenant's sole cost and expense and without any abatement of rent.  If
Tenant shall fail to pay any sum of money, other than rent, required to be paid
by it hereunder or shall fail to perform any other act on its part to be
performed hereunder, and such failure shall continue beyond any applicable cure
period set forth in this Lease, Landlord may, but shall not be obligated to,
without waiving or releasing Tenant from any obligations of Tenant, make any
such payment or perform any such other act on Tenant's part to be made or
performed as is in this Lease provided.  All sums so paid by Landlord and all
reasonable incidental costs, together with interest thereon at the rate
specified in Section 20E above from the date of such payment by Landlord, shall
be payable to Landlord on demand and Tenant covenants to pay any such sums, and
Landlord shall have (in addition to any other right or remedy of Landlord) the
same rights and remedies in the event of the nonpayment thereof by Tenant as in
the case of default by Tenant in the payment of the rent.
 
O.        Access, Changes in Project, Facilities, Name.
 
 
(i)
Every part of the Project except the inside surfaces of all walls, windows and
doors bounding the Premises (including exterior building walls, the rooftop,
core corridor walls and doors and any core corridor entrance), and any space in
or adjacent to the Premises or within the Project used for shafts, stacks,
pipes, conduits, fan rooms, ducts, electric or other utilities, sinks or other
building facilities, and the use thereof, as well as access thereto through the
Premises for the purposes of operation, maintenance, decoration and repair, are
reserved to Landlord.

 
 
(ii)
Landlord reserves the right, without incurring any liability to Tenant therefor,
to make such changes in or to the Project and the fixtures and equipment
thereof, as well as in or to the street entrances, halls, passages, elevators,
stairways and other improvements thereof, as it may deem necessary or desirable.

 
 
(iii)
Landlord may adopt any name for the Project and Landlord reserves the right,
from time to time, to change the name and/or address of the Project at any time.


 
24

--------------------------------------------------------------------------------

 
 
P.        Signing Authority.  If Tenant is a corporation, partnership or limited
liability company, each individual executing this Lease on behalf of said entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said entity in accordance with: (i) if Tenant is a
corporation, a duly adopted resolution of the Board of Directors of said
corporation or in accordance with the By-laws of said corporation, (ii) if
Tenant is a partnership, the terms of the partnership agreement, and (iii) if
Tenant is a limited liability company, the terms of its operating agreement, and
that this Lease is binding upon said entity in accordance with its
terms.  Concurrently with Tenant's execution of this Lease, Tenant shall provide
to Landlord a copy of: (A) if Tenant is a corporation, such resolution of the
Board of Directors authorizing the execution of this Lease on behalf of such
corporation, which copy of resolution shall be duly certified by the secretary
or an assistant secretary of the corporation to be a true copy of a resolution
duly adopted by the Board of Directors of said corporation and shall be in a
form reasonably acceptable to Landlord, (B) if Tenant is a partnership, a copy
of the provisions of the partnership agreement granting the requisite authority
to each individual executing this Lease on behalf of said partnership, and (C)
if Tenant is a limited liability company, a copy of the provisions of its
operating agreement granting the requisite authority to each individual
executing this Lease on behalf of said limited liability company.  In the event
Tenant fails to comply with the requirements set forth in this subparagraph (p),
then each individual executing this Lease shall be personally liable, jointly
and severally along with Tenant, for all of Tenant's obligations in this Lease.
 
Q.        Identification of Tenant.
 
 
(i)
If Tenant constitutes more than one person or entity, (A) each of them shall be
jointly and severally liable for the keeping, observing and performing of all of
the terms, covenants, conditions and provisions of this Lease to be kept,
observed and performed by Tenant, (B) the term "Tenant" as used in this Lease
shall mean and include each of them jointly and severally, and (C) the act of or
notice from, or notice or refund to, or the signature of, any one or more of
them, with respect to the tenancy of this Lease, including, but not limited to,
any renewal, extension, expiration, termination or modification of this Lease,
shall be binding upon each and all of the persons or entities executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted or so given or received such notice or refund or so signed.

 
 
(ii)
If Tenant is a partnership (or is comprised of two or more persons, individually
and as co-partners of a partnership) or if Tenant's interest in this Lease shall
be assigned to a partnership (or to two or more persons, individually and as
co-partners of a partnership) pursuant to Section 15 hereof (any such
partnership and such persons hereinafter referred to in this Section 30Q(ii) as
"Partnership Tenant"), the following provisions of this Lease shall apply to
such Partnership Tenant:

 
(i)           The liability of each of the parties comprising Partnership Tenant
shall be joint and several.
 
(ii)          Each of the parties comprising Partnership Tenant hereby consents
in advance to, and agrees to be bound by, any written instrument which may
hereafter be executed, changing, modifying or discharging this Lease, in whole
or in part, or surrendering all or any part of the Premises to the Landlord, and
by notices, demands, requests or other communication which may hereafter be
given, by the individual or individuals authorized to execute this Lease on
behalf of Partnership Tenant under Subparagraph (p) above.
 
(iii)         Any bills, statements, notices, demands, requests or other
communications given or rendered to Partnership Tenant or to any of the parties
comprising Partnership Tenant shall be deemed given or rendered to Partnership
Tenant and to all such parties and shall be binding upon Partnership Tenant and
all such parties.
 
(iv)         If Partnership Tenant admits new partners, all of such new partners
shall, by their admission to Partnership Tenant, be deemed to have assumed
performance of all of the terms, covenants and conditions of this Lease on
Tenant's part to be observed and performed.
 
(v)          Partnership Tenant shall give prompt notice to Landlord of the
admission of any such new partners, and, upon demand of Landlord, shall cause
each such new partner to execute and deliver to Landlord an agreement in form
satisfactory to Landlord, wherein each such new partner shall assume performance
of all of the terms, covenants and conditions of this Lease on Partnership
Tenant's part to be observed and performed (but neither Landlord's failure to
request any such agreement nor the failure of any such new partner to execute or
deliver any such agreement to Landlord shall terminate the provisions of clause
(D) of this Section 30Q(ii) or relieve any such new partner of its obligations
thereunder).
 
R.        Survival of Obligations.  Any obligations of Tenant occurring prior to
the expiration or earlier termination of this Lease and/or Tenant’s right to
possession of the Premises shall survive such expiration or earlier termination.

 
25

--------------------------------------------------------------------------------

 
 
S.           Confidentiality.  Tenant acknowledges that the content of this
Lease and any related documents are confidential information.  Tenant shall keep
such confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant's financial,
legal and space planning consultants and any proposed Transferees.
 
T.           Governing Law.  This Lease shall be governed by and construed in
accordance with the laws of the State of Arizona.  No conflicts of law rules of
any state or country (including, without limitation, Arizona conflicts of law
rules) shall be applied to result in the application of any substantive or
procedural laws of any state or country other than Arizona.  All controversies,
claims, actions or causes of action arising between the parties hereto and/or
their respective successors and assigns, shall be brought, heard and adjudicated
by the courts of the State of Arizona, with venue in the County in which the
building is located.  Each of the parties hereto hereby consents to personal
jurisdiction by the courts of the State of Arizona in connection with any such
controversy, claim, action or cause of action, and each of the parties hereto
consents to service of process by any means authorized by Arizona law and
consent to the enforcement of any judgment so obtained in the courts of the
State of Arizona on the same terms and conditions as if such controversy, claim,
action or cause of action had been originally heard and adjudicated to a final
judgment in such courts.  Each of the parties hereto further acknowledges that
the laws and courts of Arizona were freely and voluntarily chosen to govern this
Lease and to adjudicate any claims or disputes hereunder.
 
U.           Office of Foreign Assets Control.  Tenant certifies to Landlord
that (i) Tenant is not entering into this Lease, nor acting, for or on behalf of
any person or entity named as a terrorist or other banned or blocked person or
entity pursuant to any law, order, rule or regulation of the United States
Treasury Department or the Office of Foreign Assets Control, and (ii) Tenant
shall not assign this Lease or sublease to any such person or entity or anyone
acting on behalf of any such person or entity.  Landlord shall have the right to
conduct all reasonable searches in order to ensure compliance with the
foregoing.  Tenant hereby agrees to indemnify, defend and hold Landlord and the
Landlord Parties harmless from any and all claims arising from or related to any
breach of the foregoing certification.
 
V.           Financial Statements.  Within ten (10) days after Tenant's receipt
of Landlord's written request, Tenant shall provide Landlord with current
financial statements of Tenant and financial statements for the two (2) calendar
or fiscal years (if Tenant's fiscal year is other than a calendar year) prior to
the current financial statement year.  Any such statements, if the normal
practice of Tenant, shall be prepared in accordance with generally accepted
accounting principles and shall be audited by an independent certified public
accountant.
 
W.           Exhibits.  The Exhibits attached hereto are incorporated herein by
this reference as if fully set forth herein.
 
X.           Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent (and not dependent)
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to set off of any of the rent or other amounts owing
hereunder against Landlord.
 
Y.           Counterparts.  This Lease may be executed in counterparts, each of
which shall be deemed an original, but such counterparts, when taken together,
shall constitute one agreement.
 
Z.           Non-Discrimination.  Tenant herein covenants by and for himself or
herself, his or her heirs, executors, administrators and assigns, and all
persons claiming under or through him or her, and this Lease is made and
accepted upon and subject to the following conditions:
 
"That there shall be no discrimination against or segregation of any person or
group of persons on account of race, color, creed, religion, sex, marital
status, national origin or ancestry, in the leasing, subleasing, transferring,
use, occupancy, tenure or enjoyment of the Premises, nor shall Tenant himself or
herself, or any person claiming under or through him or her, establish or permit
any such practice or practices of discrimination or segregation with reference
to the selection, location, number, use or occupancy of tenants, subtenants or
vendees in the Premises."
 
31.          EXPANSION RIGHTS
 
A.           In General.  Landlord hereby grants the original Tenant one option,
exercisable between the Commencement Date and the last calendar day of the
eighteenth (18th) month of the initial Term, to lease 1,601 square feet on the
seventh (7th) floor of the Project, which space is contiguous to the initial
Premises, as designated on the plan attached as Schedule 1 to the the Tenant
Workletter attached hereto and incorporated herein as Exhibit “D”, on the terms
set forth in this Section 31A (the "Expansion Space").  This option may be
exercised only with respect to the entirety of the Expansion Space, and not just
a portion thereof.

 
26

--------------------------------------------------------------------------------

 
 
B.           Notice of Exercise.  The expansion option contained in this Section
31 shall be exercised by only the original Tenant in writing not more than nine
(9) months nor less than one (1) month prior to Tenant’s desired Expansion Space
Commencement Date (as such term is defined in Section 31C) ("Expansion Exercise
Notice"), stating that Tenant is interested in exercising its option. In such
Expansion Exercise Notice Tenant shall include, with reasonable specificity, any
Expansion Space Tenant Improvements (as such term is defined in Section 1E)
which Tenant wants Landlord to perform in the Expansion Space, with Tenant to
pay Landlord for any costs thereof in excess of the amount allocated pursuant to
Section 31E below, within ten (10) business days of its receipt of such billing
from Landlord.
 
C.           Expansion Rent.  The rent payable by Tenant for the Expansion Space
(the "Expansion Rent") shall be the same Basic Rental rate (per rentable square
foot) as then applies to the Premises; provided, however, that Tenant's
proportionate share shall be increased to take into account the additional
number of rentable square feet of the Expansion Space.
 
D.           Delivery of the Expansion Space.  Landlord shall deliver the
Expansion Space to Tenant upon Substantial Completion of the Expansion Space
Tenant Improvements (as such term is defined in Section 31E).  For purposes of
this Section 31 only, "Substantial Completion" shall occur upon the completion
of construction of the Expansion Space Tenant Improvements in the Premises
pursuant to the approved working drawings (if any), with the exception of any
punch list items and any tenant fixtures, work-stations, built-in furniture, or
equipment to be installed by Tenant.
 
E.           Construction of Expansion Space.  Landlord shall perform tenant
improvements in the Expansion Space (the “Expansion Space Tenant Improvements”)
at a total cost equivalent to or less than the cost of the Tenant Improvements
performed on the original Premises on a pro rata basis (based on rentable square
footage).   Except as set forth in this Section 31E, Tenant shall take the
Expansion Space in its "as is" condition, and the construction of improvements
in the Expansion Space shall comply with the terms of Section 9 of this Lease.
 
F.           Amendment to Lease.  If Tenant timely exercises Tenant's right to
lease the Expansion Space as set forth herein, Landlord and Tenant shall within
fifteen (15) days after Landlord’s receipt of the Expansion Exercise Notice,
execute an amendment adding such Expansion Space to the Lease upon the same
terms and conditions as the initial Premises, except as otherwise set forth in
this Section 31.  Tenant shall commence payment of rent for the Expansion Space
and the term of the Expansion Space shall commence upon the date of delivery of
the Expansion Space to Tenant (the "Expansion Space Commencement Date").  The
term of the Expansion Space shall expire on the Expiration Date.
 
G.           No Defaults.  The rights contained in this Section 31 shall be
personal to the original Tenant, may only be exercised by the original Tenant
(and not any assignee, sublessee or other transferee of the original Tenant's
interest in this Lease) if Tenant occupies the entire Premises as of the date of
the Expansion Exercise Notice.  Tenant shall not have the right to lease
Expansion Space as provided in this Section 31, if, as of the date of the
Expansion Exercise Notice, or, at Landlord's option, as of the scheduled date of
delivery of such Expansion Space to Tenant, Tenant is in default under this
Lease or Tenant has previously been in default under this Lease more than once.
 
32.          OPTION TO EXTEND
 
A.           Option Right.  Landlord hereby grants the Tenant named in this
Lease (the "Original Tenant") one (1) option (the "Option") to extend the Term
for the entire Premises for a period of five (5) years (the "Option Term"),
which Option shall be exercisable only by written notice delivered by Tenant to
Landlord as set forth below.  The rights contained in this Section 32 shall be
personal to the Original Tenant and may only be exercised by the Original Tenant
(and not any assignee, sublessee or other transferee of the Original Tenant's
interest in this Lease) if the Original Tenant occupies the entire Premises as
of the date of Tenant's Acceptance (as defined in Section 32C below).
 
B.           Option Rent.  The Basic Rental payable by Tenant during the Option
Term ("Option Rent") shall be equal to the "Market Rent" (defined below), but in
no event shall the Option Rent be less than Tenant is paying under the Lease on
the month immediately preceding the Option Term for Monthly Basic Rental,
including all escalations, Direct Costs, additional rent and other
charges.  "Market Rent" shall mean the applicable Monthly Basic Rental,
including all escalations, Direct Costs, additional rent and other charges at
which tenants, as of the commencement of the Option Term, are entering into
leases for non-sublease space which is not encumbered by expansion rights and
which is comparable in size, location and quality to the Premises in renewal
transactions for a term comparable to the Option Term which comparable space is
located in the Project and office buildings comparable to the Project in Tempe,
Arizona (as reasonably determined by Landlord), taking into consideration the
value of the existing improvements in the Premises to Tenant, as compared to the
value of the existing improvements in such comparable space, with such value to
be based upon the age, quality and layout of the improvements and the extent to
which the same could be utilized by Tenant with consideration given to the fact
that the improvements existing in the Premises are specifically suitable to
Tenant.

 
27

--------------------------------------------------------------------------------

 
 
C.           Exercise of Option.  The Option shall be exercised by Tenant only
in the following manner:  (i) Tenant shall not be in default, and shall not have
been in default under this Lease more than once, on the delivery date of the
Interest Notice and Tenant's Acceptance; (ii) Tenant shall deliver written
notice ("Interest Notice") to Landlord not more than nine (9) months nor less
than six (6) months prior to the expiration of the Term, stating that Tenant is
interested in exercising the Option, (iii) within fifteen (15) business days of
Landlord's receipt of Tenant's written notice, Landlord shall deliver notice
("Option Rent Notice") to Tenant setting forth the Option Rent; and (iv) if
Tenant desires to exercise such Option, Tenant shall provide Landlord written
notice within five (5) business days after receipt of the Option Rent Notice
("Tenant's Acceptance"). Tenant's failure to deliver the Interest Notice or
Tenant's Acceptance on or before the dates specified above shall be deemed to
constitute Tenant's election not to exercise the Option.  If Tenant timely and
properly exercises its Option, the Term shall be extended for the Option Term
upon all of the terms and conditions set forth in this Lease, except that the
rent for the Option Term shall be as indicated in the Option Rent Notice.
 
(Signatures appear on the following page)

 
28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Lease, consisting of the
foregoing provisions and Sections, including all exhibits and other attachments
referenced therein, as of the date first above written.


"LANDLORD"


CH REALTY III/FAIRWAY, L.P.,
a Delaware limited liability company
 
By:          ARDEN REALTY LIMITED PARTNERSHIP,
               a Maryland limited partnership
               Its: Sole Member and Manager
 
               By:         ARDEN REALTY, INC.,
                             a Maryland corporation
                             Its:         Sole General Partner
 
                             By:
 
                                      Its:
 



"TENANT"
ECOTALITY, INC.,
a Nevada corporation
 
By:
   
Print Name:
   
Title:
   
By:
   
Print Name:
   
Title:
 


 
29

--------------------------------------------------------------------------------

 

EXHIBIT A - Premises
 
* This EXHIBIT A is provided for informational purposes only and is intended to
be only an approximation of the layout of the Premises and shall not be deemed
to constitute any representation by Landlord as to the exact layout or
configuration of the Premises.
 
Exhibit A-1

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B - Rules and Regulations
 
1.           No sign, advertisement or notice shall be displayed, printed or
affixed on or to the Premises or to the outside or inside of the Project or so
as to be visible from outside the Premises or Project without Landlord's prior
written consent.  Landlord shall have the right to remove any non-approved sign,
advertisement or notice, without notice to and at the expense of Tenant, and
Landlord shall not be liable in damages for such removal.  All approved signs or
lettering on doors and walls shall be printed, painted, affixed or inscribed at
the expense of Tenant by Landlord or by a person selected by Landlord and in a
manner and style acceptable to Landlord.
 
2.           Tenant shall not obtain for use on the Premises ice, waxing,
cleaning, interior glass polishing, rubbish removal, towel or other similar
services, or accept barbering or bootblackening, or coffee cart services, milk,
soft drinks or other like services on the Premises, except from persons
authorized by Landlord and at the hours and under regulations fixed by
Landlord.  No vending machines or machines of any description shall be
installed, maintained or operated upon the Premises without Landlord's prior
written consent.
 
3.           The sidewalks, halls, passages, exits, entrances, elevators and
stairways shall not be obstructed by Tenant or used for any purpose other than
for ingress and egress from Tenant's Premises.  Under no circumstances is trash
to be stored in the corridors.  Notice must be given to Landlord for any large
deliveries.  Furniture, freight and other large or heavy articles, and all other
deliveries may be brought into the Project only at times and in the manner
designated by Landlord, and always at Tenant's sole responsibility and
risk.  Landlord may impose reasonable charges for use of freight elevators after
or before normal business hours.  All damage done to the Project by moving or
maintaining such furniture, freight or articles shall be repaired by Landlord at
Tenant's expense.  Tenant shall not take or permit to be taken in or out of
entrances or passenger elevators of the Project, any item normally taken, or
which Landlord otherwise reasonably requires to be taken, in or out through
service doors or on freight elevators.  Tenant shall move all supplies,
furniture and equipment as soon as received directly to the Premises, and shall
move all waste that is at any time being taken from the Premises directly to the
areas designated for disposal.
 
4.           Toilet rooms, toilets, urinals, wash bowls and other apparatus
shall not be used for any purpose other than for which they were constructed and
no foreign substance of any kind whatsoever shall be thrown therein.
 
5.           Tenant shall not overload the floor of the Premises or mark, drive
nails, screw or drill into the partitions, ceilings or floor or in any way
deface the Premises.  Tenant shall not place typed, handwritten or computer
generated signs in the corridors or any other common areas.  Should there be a
need for signage additional to the Project standard tenant placard, a written
request shall be made to Landlord to obtain approval prior to any
installation.  All costs for said signage shall be Tenant's responsibility.
 
6.           In no event shall Tenant place a load upon any floor of the
Premises or portion of any such flooring exceeding the floor load per square
foot of area for which such floor is designed to carry and which is allowed by
law, or any machinery or equipment which shall cause excessive vibration to the
Premises or noticeable vibration to any other part of the Project.  Prior to
bringing any heavy safes, vaults, large computers or similarly heavy equipment
into the Project, Tenant shall inform Landlord in writing of the dimensions and
weights thereof and shall obtain Landlord's consent thereto.  Such consent shall
not constitute a representation or warranty by Landlord that the safe, vault or
other equipment complies, with regard to distribution of weight and/or
vibration, with the provisions of this Rule 6 nor relieve Tenant from
responsibility for the consequences of such noncompliance, and any such safe,
vault or other equipment which Landlord determines to constitute a danger of
damage to the Project or a nuisance to other tenants, either alone or in
combination with other heavy and/or vibrating objects and equipment, shall be
promptly removed by Tenant, at Tenant's cost, upon Landlord's written notice of
such determination and demand for removal thereof.
 
7.           Tenant shall not use or keep in the Premises or Project any
kerosene, gasoline or inflammable, explosive or combustible fluid or material,
or use any method of heating or air-conditioning other than that supplied by
Landlord.
 
8.           Tenant shall not lay linoleum, tile, carpet or other similar floor
covering so that the same shall be affixed to the floor of the Premises in any
manner except as approved by Landlord.
 
9.           Tenant shall not install or use any blinds, shades, awnings or
screens in connection with any window or door of the Premises and shall not use
any drape or window covering facing any exterior glass surface other than the
standard drapes, blinds or other window covering established by Landlord.
 
Exhibit B-1

 
 

--------------------------------------------------------------------------------

 
 
10.           Tenant shall cooperate with Landlord in obtaining maximum
effectiveness of the cooling system by closing window coverings when the sun's
rays fall directly on windows of the Premises.  Tenant shall not obstruct,
alter, or in any way impair the efficient operation of Landlord's heating,
ventilating and air-conditioning system.  Tenant shall not tamper with or change
the setting of any thermostats or control valves. Tenant shall participate in
recycling programs undertaken by Landlord as part of Landlord's sustainability
practices including, without limitation, the sorting and separation of its trash
and recycling into such categories as required by such sustainability practices.
 
11.           The Premises shall not be used for manufacturing or for the
storage of merchandise except as such storage may be incidental to the permitted
use of the Premises.  Tenant shall not, without Landlord's prior written
consent, occupy or permit any portion of the Premises to be occupied or used for
the manufacture or sale of liquor or tobacco in any form, or a barber or
manicure shop, or as an employment bureau.  The Premises shall not be used for
lodging or sleeping or for any improper, objectionable or immoral purpose.  No
auction shall be conducted on the Premises.
 
12.           Tenant shall not make, or permit to be made, any unseemly or
disturbing noises, or disturb or interfere with occupants of Project or
neighboring buildings or premises or those having business with it by the use of
any musical instrument, radio, phonographs or unusual noise, or in any other
way.
 
13.           No bicycles, vehicles or animals of any kind shall be brought into
or kept in or about the Premises, and no cooking shall be done or permitted by
any tenant in the Premises, except that the preparation of coffee, tea, hot
chocolate and similar items for tenants, their employees and visitors shall be
permitted.  No tenant shall cause or permit any unusual or objectionable odors
to be produced in or permeate from or throughout the Premises.  The foregoing
notwithstanding, Tenant shall have the right to use a microwave and to heat
microwavable items typically heated in an office.  No hot plates, toasters,
toaster ovens or similar open element cooking apparatus shall be permitted in
the Premises.
 
14.           The sashes, sash doors, skylights, windows and doors that reflect
or admit light and air into the halls, passageways or other public places in the
Project shall not be covered or obstructed by any tenant, nor shall any bottles,
parcels or other articles be placed on the window sills. All electrical ceiling
fixtures hung in the Premises or spaces along the perimeter of the Project must
be of a quality, type, design and bulb color approved in advance by Landlord.
 
15.           No additional locks or bolts of any kind shall be placed upon any
of the doors or windows by any tenant, nor shall any changes be made in existing
locks or the mechanisms thereof unless Landlord is first notified thereof, gives
written approval, and is furnished a key therefor.  Each tenant must, upon the
termination of his tenancy, give to Landlord all keys and key cards of stores,
offices, or toilets or toilet rooms, either furnished to, or otherwise procured
by, such tenant, and in the event of the loss of any keys so furnished, such
tenant shall pay Landlord the cost of replacing the same or of changing the lock
or locks opened by such lost key if Landlord shall deem it necessary to make
such change.  If more than two keys for one lock are desired, Landlord will
provide them upon payment therefor by Tenant.  Tenant shall not key or re-key
any locks.  All locks shall be keyed by Landlord's locksmith only.
 
16.           Landlord shall have the right to prohibit any advertising by any
tenant which, in Landlord's opinion, tends to impair the reputation of the
Project or its desirability as an office building and upon written notice from
Landlord any tenant shall refrain from and discontinue such advertising.
 
17.           Landlord reserves the right to control access to the Project by
all persons after reasonable hours of generally recognized business days and at
all hours on Sundays and legal holidays and may at all times control access to
the equipment areas of the Project outside the Premises.  Each tenant shall be
responsible for all persons for whom it requests after hours access and shall be
liable to Landlord for all acts of such persons.  Landlord shall have the right
from time to time to establish reasonable rules and charges pertaining to
freight elevator usage, including the allocation and reservation of such usage
for tenants' initial move-in to their premises, and final departure
therefrom.  Landlord may also establish from time to time reasonable rules and
charges for accessing the equipment areas of the Project, including the risers,
rooftops and telephone closets.
 
18.           Any person employed by any tenant to do janitorial work shall,
while in the Project and outside of the Premises, be subject to and under the
control and direction of the Office of the Project or its designated
representative such as security personnel (but not as an agent or servant of
Landlord, and the Tenant shall be responsible for all acts of such persons).
 
19.           All doors opening on to public corridors shall be kept closed,
except when being used for ingress and egress.  Tenant shall cooperate and
comply with any reasonable safety or security programs, including fire drills
and air raid drills, and the appointment of "fire wardens" developed by Landlord
for the Project, or required by law.  Before leaving the Premises unattended,
Tenant shall close and securely lock all doors or other means of entry to the
Premises and shut off all lights and water faucets in the Premises.
 
20.           The requirements of tenants will be attended to only upon
application to the Office of the Project.
 
Exhibit B-2

 
 

--------------------------------------------------------------------------------

 
 
21.          Canvassing, soliciting and peddling in the Project are prohibited
and each tenant shall cooperate to prevent the same.
 
22.          All office equipment of any electrical or mechanical nature shall
be placed by tenants in the Premises in settings approved by Landlord, to absorb
or prevent any vibration, noise or annoyance.
 
23.          No air-conditioning unit or other similar apparatus shall be
installed or used by any tenant without the prior written consent of
Landlord.  Tenant shall pay the cost of all electricity used for
air-conditioning in the Premises if such electrical consumption exceeds normal
office requirements, regardless of whether additional apparatus is installed
pursuant to the preceding sentence.
 
24.          There shall not be used in any space, or in the public halls of the
Project, either by any tenant or others, any hand trucks except those equipped
with rubber tires and side guards.
 
25.          All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Project must be fluorescent and/or of a quality, type, design
and bulb color approved by Landlord.  Tenant shall not permit the consumption in
the Premises of more than 2½ watts per net usable square foot in the Premises in
respect of office lighting nor shall Tenant permit the consumption in the
Premises of more than 1½ watts per net usable square foot of space in the
Premises in respect of the power outlets therein, at any one time.  In the event
that such limits are exceeded, Landlord shall have the right to require Tenant
to remove lighting fixtures and equipment and/or to charge Tenant for the cost
of the additional electricity consumed.
 
26.          Parking.
 
 
(a)
Project parking facility hours shall be determined by Landlord from time to
time.

 
 
(b)
Automobiles must be parked entirely within the stall lines on the floor.

 
 
(c)
All directional signs and arrows must be observed.

 
 
(d)
The speed limit shall be 5 miles per hour.

 
 
(e)
Parking is prohibited in areas not striped for parking.

 
 
(f)
Parking cards or any other device or form of identification supplied by Landlord
(or its operator) shall remain the property of Landlord (or its operator).  Such
parking identification device must be displayed as requested and may not be
mutilated in any manner.  The serial number of the parking identification device
may not be obliterated.  Devices are not transferable or assignable and any
device in the possession of an unauthorized holder will be void.  There will be
a replacement charge to the Tenant or person designated by Tenant of $30.00 for
loss of any parking card.  There shall be a charge of $30.00 due at issuance for
each card key issued to Tenant.

 
 
(g)
The monthly rate for parking is payable one (1) month in advance and must be
paid by the third business day of each month.  Failure to do so will
automatically cancel parking privileges and a charge at the prevailing daily
rate will be due.  No deductions or allowances from the monthly rate will be
made for days parker does not use the parking facilities.

 
 
(h)
Tenant may validate visitor parking by such method or methods as the Landlord
may approve, at the validation rate from time to time generally applicable to
visitor parking.

 
 
(i)
Landlord (and its operator) may refuse to permit any person who violates the
within rules to park in the Project parking facility, and any violation of the
rules shall subject the automobile to removal from the Project parking facility
at the parker's expense.  In either of said events, Landlord (or its operator)
shall refund a prorata portion of the current monthly parking rate and the
sticker or any other form of identification supplied by Landlord (or its
operator) will be returned to Landlord (or its operator).

 
 
(j)
Project parking facility managers or attendants are not authorized to make or
allow any exceptions to these Rules and Regulations.

 
 
(k)
All responsibility for any loss or damage to automobiles or any personal
property therein is assumed by the parker.

 
 
(l)
Loss or theft of parking identification devices from automobiles must be
reported to the Project parking facility manager immediately, and a lost or
stolen report must be filed by the parker at that time.

 
Exhibit B-3

 
 

--------------------------------------------------------------------------------

 
 
 
(m)
The parking facilities are for the sole purpose of parking one automobile per
space.  Washing, waxing, cleaning or servicing of any vehicles by the parker or
his agents is prohibited.

 
 
(n)
Landlord (and its operator) reserves the right to refuse the issuance of monthly
stickers or other parking identification devices to any Tenant and/or its
employees who refuse to comply with the above Rules and Regulations and all
City, State or Federal ordinances, laws or agreements.

 
 
(o)
Tenant agrees to acquaint all employees with these Rules and Regulations.

 
 
(p)
No vehicle shall be stored in the Project parking facility for a period of more
than one (1) week.

 
27.          The Project is a non-smoking Project.  Smoking or carrying lighted
cigars or cigarettes in the Premises or the Project, including the elevators in
the Project, is prohibited.
 
28.          Tenant shall not, without Landlord's prior written consent (which
consent may be granted or withheld in Landlord's absolute discretion), allow any
employee or agent to carry any type of gun or other firearm in or about any of
the Premises or Project, except as permitted by A.R.S. § 12-781.
 
Exhibit B-4

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT C - Notice of Term Dates and Tenant's Proportionate Share
  
TO:
   
DATE:
             

 
RE:        Lease dated ______________, 20___,
between_________________________________
              _____________________________("Landlord"),
and___________________________
              _____________________________("Tenant"), concerning Suite
_________, located at
 
Ladies and Gentlemen:
 
In accordance with the Lease, Landlord wishes to advise and/or confirm the
following:
 
1.           That the Premises have been accepted herewith by the Tenant as
being substantially complete in accordance with the Lease and that there is no
deficiency in construction.
 
2.           That the Tenant has taken possession of the Premises and
acknowledges that under the provisions of the Lease the Term of said Lease shall
commence as of ____________________ for a term of ending on
____________________.
 
3.           That in accordance with the Lease, Basic Rental commenced to accrue
on  .
 
4.           If the Commencement Date of the Lease is other than the first day
of the month, the first billing will contain a prorata adjustment.  Each billing
thereafter shall be for the full amount of the monthly installment as provided
for in said Lease.
 
5.           Rent is due and payable in advance on the first day of each and
every month during the Term of said Lease.  Your rent checks should be made
payable to ___________________________ at .
 
6.           The exact number of rentable square feet within the Premises
is _______________ square feet.
 
7.           Tenant's Proportionate Share, as adjusted based upon the exact
number of rentable square feet within the Premises is ____________%.
 
AGREED AND ACCEPTED:
 
TENANT:
   
,
a
   
By:
   
Its:
   



 
EXHIBIT ONLY
 
*** DO NOT SIGN — INITIAL ONLY ***
 
Exhibit C-1

 
 

--------------------------------------------------------------------------------

 


EXHIBIT D - Tenant Workletter
 
ECOTALITY, INC.
 
This Tenant Work Letter shall set forth the terms and conditions relating to the
renovation of the tenant improvements in the Premises.  This Tenant Work Letter
is essentially organized chronologically and addresses the issues of the
construction of the Premises, in sequence, as such issues will arise.
 
1.           CONSTRUCTION DRAWINGS FOR THE PREMISES
 
Landlord shall construct the improvements in the Premises (the "Improvements")
pursuant to that certain Space Plan SP-2 prepared by Evolution Design, dated
December 10, 2009, as last revised on December 21, 2009, and attached hereto as
Schedule 1 (collectively, the "Plans").  Unless specifically noted to the
contrary on the Plans, the Improvements shall be constructed using
Project-standard quantities, specifications and materials as determined by
Landlord.  If determined by Landlord to be necessary based upon the Plans,
Landlord shall cause the Architect to prepare detailed plans and specifications
for the Improvements ("Working Drawings").  Landlord shall then forward the
Working Drawings to Tenant for Tenant's approval.  Tenant shall approve or
reasonably disapprove any draft of the Working Drawings within three (3)
business days after Tenant's receipt thereof; provided, however, that (i) Tenant
shall not be entitled to disapprove any portion, component or aspect of the
Working Drawings which are consistent with the Plans unless Tenant agrees to pay
for the additional cost resulting from such change in the Plans as part of the
Over-Allowance Amount pursuant to Section 2 below, and (ii) any disapproval of
the Working Drawings by Tenant shall be accompanied by a detailed written
explanation of the reasons for Tenant's disapproval.  Failure of Tenant to
reasonably disapprove any draft of the Working Drawings within said three (3)
business day period shall be deemed to constitute Tenant's approval
thereof.  The Working Drawings, as approved by Landlord and Tenant, may be
referred to herein as the "Approved Working Drawings."  Tenant shall make no
changes or modifications to the Plans or the Approved Working Drawings without
the prior written consent of Landlord, which consent shall not be unreasonably
withheld by Landlord if such change or modification would directly or indirectly
delay the "Substantial Completion," as that term is defined in Section 5.1 of
this Tenant Work Letter, of the Improvements in the Premises or increase the
cost of designing or constructing the Improvements.
 
2.            OVER-ALLOWANCE AMOUNT
 
In the event any revisions, changes, or substitutions are made with Tenant's
consent to the Plans or the Approved Working Drawings or the Improvements, any
additional costs which arise in connection with such revisions, changes or
substitutions shall be considered to be an "Over-Allowance Amount."  The
Over-Allowance Amount shall be paid by Tenant to Landlord, as Additional Rent,
within ten (10) days after Tenant's receipt of invoice therefor.  The
Over-Allowance Amount shall be disbursed by Landlord prior to the disbursement
of any portion of Landlord's contribution to the construction of the
Improvements.
 
3.            RETENTION OF CONTRACTOR; WARRANTIES AND GUARANTIES
 
A.           Landlord hereby assigns to Tenant, on a non-exclusive basis, to the
extent assignable, all warranties and guaranties by the contractor who
constructs the Improvements (the "Contractor") relating to the Improvements, and
Tenant hereby waives all claims against Landlord relating to, or arising out of
the construction of, the Improvements.  The Contractor shall be designated and
retained by Landlord to construct the Improvements.
 
4.            TENANT'S COVENANTS
 
Tenant shall, at no cost to Tenant, cooperate with Landlord and the space
planner or architect retained by Landlord ("Architect") to cause a Notice of
Completion to be recorded in the office of the Recorder of the County in which
the Premises are located in accordance with the applicable State of Arizona code
or any successor statute upon completion of construction of the Improvements.
 
5.            COMPLETION OF THE IMPROVEMENTS
 
5.1           Substantial Completion.  For purposes of this Lease, "Substantial
Completion" of the Improvements in the Premises shall occur upon the completion
of construction of the Improvements in the Premises pursuant to the Approved
Working Drawings, with the exception of any punch list items and any tenant
fixtures, work-stations, built-in furniture, or equipment to be installed by
Tenant.
 
Exhibit D-1

 
 

--------------------------------------------------------------------------------

 
 
5.2           Delay of the Substantial Completion of the Premises.  Except as
provided in this Section 5.2, the Commencement Date shall occur as set forth in
the Lease.  If there shall be a delay or there are delays in the Substantial
Completion of the Improvements in the Premises as a result of the following
(collectively, "Tenant Delays"):
 
 
(a)
Tenant's failure to timely approve any matter requiring Tenant's approval;

 
 
(b)
A breach by Tenant of the terms of this Tenant Work Letter or the Lease;

 
 
(c)
Tenant's request for changes in the Plans, Working Drawings or Approved Working
Drawings;

 
 
(d)
Changes in any of the Plans, Working Drawings or Approved Working Drawings
because the same do not comply with applicable laws;

 
 
(e)
Tenant's requirement for materials, components, finishes or improvements which
are not available in a commercially reasonable time given the anticipated date
of Substantial Completion of the Improvements in the Premises, or which are
different from, or not included in, Landlord's standard improvement package
items for the Project;

 
 
(f)
Changes to the base, shell and core work of the Project required by the Approved
Working Drawings or any changes thereto; or

 
 
(g)
Any other acts or omissions of Tenant, or its agents, contractors,
representatives, or employees;

 
then, notwithstanding anything to the contrary set forth in the Lease or this
Tenant Work Letter and regardless of the actual date of the Substantial
Completion of the Improvements in the Premises, the date of Substantial
Completion thereof shall be deemed to be the date that Substantial Completion
would have occurred if no Tenant Delay or Delays, as set forth above, had
occurred.
 
6.            MISCELLANEOUS
 
6.1           Tenant's Representative.  Tenant has designated Susie Herrmann as
its sole representative with respect to the matters set forth in this Tenant
Work Letter, who, until further notice to Landlord, shall have full authority
and responsibility to act on behalf of the Tenant as required in this Tenant
Work Letter.
 
6.2           Landlord's Representative.  Prior to commencement of construction
of the Improvements, Landlord shall designate a representative with respect to
the matters set forth in this Tenant Work Letter, who, until further notice to
Tenant, shall have full authority and responsibility to act on behalf of the
Landlord as required in this Tenant Work Letter.
 
6.3           Time of the Essence.  Time is of the essence with respect to
Tenant's obligations under this Work Letter.  Unless otherwise indicated, all
references herein to a "number of days" shall mean and refer to calendar days.
 
Exhibit D-2

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1 - Space Plan
 
Exhibit D-3
 
 
 

--------------------------------------------------------------------------------

 